--------------------------------------------------------------------------------

Exhibit 10.65

OFFICE SPACE LEASE

DUNDEAL SUMMER 2011 COLLECTION (GP) INC.

Landlord

and

XTRA-GOLD RESOURCES CORP.

Tenant

 

Suite 902
357 Bay Street
Toronto, Ontario


Rentable Area: approximately 881 square feet

Date: October 18, 2012

--------------------------------------------------------------------------------

INDEX

PART 1 – BASIC INFORMATION         1.1 Landlord   1.2 Tenant   1.3 Indemnifier  
1.4 Building   1.5 Premises   1.6 Use   1.7 Term   1.8 Commencement Date   1.9
Basic Rent   1.10 Additional Rent   1.11 Prepaid Rent   1.12 Deposit   1.13 Rent
Commencement Date   1.14      Basic Information       PART 2 – BASIC TERMS AND
PRINCIPLES         2.1 Lease   2.2 Grant   2.3 Basic Covenants       PART 3 –
USE OF PREMISES         3.1 Use   3.2 Abandonment   3.3 Operating Standards  
3.4 Compliance with Laws   3.5 No Waste or Nuisance   3.6 Common Areas   3.7
Easements       PART 4 – TERM – POSSESSION         4.1 Term   4.2 Tenant
Fixturing   4.3 Early Occupation   4.4 Delayed Possession   4.5 Surrender   4.6
Overholding   4.7 Effect of Termination   4.8 Acceptance of Premises       PART
5 – RENT         5.1 Payment   5.2 Basic Rent   5.3 Deposit   5.4 Additional
Rent   5.5 Utilities   5.6 Additional Services   5.7 General Provisions


--------------------------------------------------------------------------------

- ii -

PART 6 – TAXES         6.1 Taxes Payable by Landlord   6.2 Business and Other
Taxes Payable by Tenant   6.3 Allocation of Realty Taxes to Premises   6.4
Allocation of Realty Taxes to Common Areas   6.5 Contesting Taxes   6.6
Alternate Methods of Taxation   6.7 Other Taxes       PART 7 – MAINTENANCE,
REPAIRS AND ALTERATIONS         7.1 Responsibility of Tenant   7.2
Responsibility of Landlord   7.3 Inspection, Entry and Notice   7.4 Alterations
or Improvements   7.5 Removal and Restoration   7.6 External Changes   7.7 Trade
Fixtures   7.8 Tenant's Signs   7.9 Landlord's Signs       PART 8 – STANDARD
SERVICES AND ALTERATIONS         8.1 Operation of Building   8.2 Services to
Premises   8.3 Building Services   8.4 Utilities   8.5 Limitation   8.6
Landlord's Alterations   8.7 Interruption or Delay of Services   8.8 Public
Policy   8.9 Security Information       PART 9 – DISPOSITIONS BY TENANT        
9.1 Transfers   9.2 Additional Requirements   9.3 No Release   9.4 Costs   9.5
No Advertising       PART 10 – INSURANCE AND INDEMNIFICATION         10.1
Tenant's Insurance   10.2 Policy Requirements   10.3 Proof of Insurance   10.4
Failure to Maintain   10.5 Damage to Leasehold Improvements   10.6 Increase in
Insurance Premiums/Cancellation   10.7 Landlord's Insurance   10.8 Non-Liability
for Loss, Injury or Damage   10.9 Indemnification of Landlord   10.10   
Extension of Rights and Remedies


--------------------------------------------------------------------------------

- iii -

PART 11 – DAMAGE         11.1 Damage to Premises   11.2 Damage to the Building  
11.3 Architect's Certificate   11.4 Limitation on Landlord's Liability      
PART 12 – LANDLORD'S REMEDIES         12.1 Landlord May Perform Tenant's
Covenants   12.2 Re-Entry   12.3 Right to Distrain   12.4 Landlord May Follow
Chattels   12.5 Rights Cumulative       PART 13 – ADDITIONAL PROVISIONS        
13.1 Landlord Default   13.2 Relocation   13.3 Demolition   13.4 Effect of
Termination       PART 14 – TRANSFERS BY LANDLORD         14.1 Sales, Conveyance
and Assignment   14.2 Effect of Sale, Conveyance or Assignment   14.3
Subordination   14.4 Attornment   14.5 Nondisturbance   14.6 Effect of
Attornment   14.7 Execution of Instrument       PART 15 – MISCELLANEOUS        
15.1 Certification   15.2 Rights of Mortgagees   15.3 Joint and Several
Liability   15.4 Landlord and Tenant Relationship   15.5 No Waiver   15.6
Expropriation   15.7 Additional Costs   15.8 Notice    15.9 Non Merger   15.10
Lease Entire Agreement   15.11 Registration   15.12 Name of Building and Complex
  15.13 Governing Law   15.14 Survival of Tenant's Covenants   15.15 Quiet
Enjoyment   15.16 Severability   15.17 Amendments   15.18 Assigns   15.19 Status
of Manager   15.20 Acceptance by Tenant   15.21     Tenant's Review of Lease


--------------------------------------------------------------------------------

- iv -

Schedule 1 – Legal Description Schedule 2 – Floor Plan Schedule 3 – Definitions
Schedule 4 – Operating Standards Schedule 5 – INTENTIONALLY DELETED Schedule 6 –
Operating Costs Schedule 7 – INTENTIONALLY DELETED Schedule 8 – Determination of
Rentable Area Schedule 9      –      Special Provisions


--------------------------------------------------------------------------------

OFFICE SPACE LEASE

THIS LEASE is made as of the 18th day of October, 2012

between Landlord and Tenant listed below.

PART 1 - BASIC INFORMATION

1.1 Landlord: Name: DUNDEAL SUMMER 2011 COLLECTION (GP) INC.     Address: c/o
Dundee Realty Management Corp., State Street Financial Centre,       30 Adelaide
Street East, Suite 1600, Toronto, Ontario, M5C 3H1             Phone No.:    
416 365-3535     Fax No.: 416 365-6565         1.2 Tenant: Name: XTRA-GOLD
RESOURCES CORP.     Address: 357 Bay Street, Suite 902, Toronto, Ontario, M5H
2T7             Phone No.: 416 366-4227     Fax No.: 416 981-3055         1.3
Indemnifier: None.  


1.4

Building: 357 Bay Street, Toronto, Ontario, and situate upon the lands described
in Schedule 1 to this Lease.

    1.5

Premises: The area outlined on Schedule 2 to this Lease, designated as suite
902, located on the 9th floor of the Building and having a Rentable Area of
approximately 881 square feet.

    1.6

Use: The Premises may not be used for any purpose other than as a first class
business office.

    1.7

Term: Five (5) years.

    1.8

Commencement Date: November 1, 2012.

    1.9

Basic Rent:


  Period Annual Rate Annual Monthly     (per sq. ft. of Amount Amount    
Rentable Area) (plus applicable (plus applicable       taxes) taxes)            
November 1, 2012 to
October 31, 2017 $23.00 $20,263.00 $1,688.58


--------------------------------------------------------------------------------

- 2 -

1.10

Additional Rent: The following additional payments are payable as rent as of and
from the Rent Commencement Date:


  .1               Tenant's Share of Realty Taxes and Operating Costs         
.2               Utilities for the Premises          .3               Additional
Services


1.11

Prepaid Rent: None.

    1.12

Deposit: Landlord acknowledges that Tenant has deposited $7,500.00 with
Landlord, such amount to be applied to the Basic Rent and Additional Rent
accruing for the first month of the Term and the remainder to be held as a
security deposit as provided in this Lease.

    1.13

Rent Commencement Date: November 1, 2012.

    1.14

Basic Information: Each reference in this Lease to any portion of the Basic
Information shall incorporate the specific information described above. Certain
words and phrases recurring throughout this Lease have defined meanings as set
out in Schedule 3 to this Lease, unless the subject matter or context requires
otherwise.

PART 2 - BASIC TERMS AND PRINCIPLES

2.1

Lease: This is a lease as well as a business contract. It is intended that this
Lease be an absolutely net and carefree lease for Landlord and that rent be
received by Landlord free of any cost or obligation concerning the Premises or
the Building unless specified in this Lease. Each provision of this Lease
applicable to each party although not expressed as a covenant, shall be
construed to be a covenant of such party for all purposes.

    2.2

Grant: In consideration of the rents to be paid and the covenants contained in
this Lease, Landlord leases the Premises to Tenant and Tenant leases and accepts
the Premises from Landlord, to have and to hold the Premises during the Term, at
the rent, subject to the conditions and limitations and in accordance with the
covenants contained in this Lease.

    2.3

Basic Covenants: Landlord covenants to observe and perform all of the terms and
conditions to be observed and performed by Landlord under this Lease. Tenant
covenants to pay the Rent when due under this Lease, and to observe and perform
all of the terms and conditions to be observed and performed by Tenant under
this Lease.

PART 3 - USE OF PREMISES

3.1

Use: Tenant covenants to use the Premises only as specified in section 1.6 in
accordance with the Operating Standards and the standards of comparable office
buildings in the municipality. Tenant shall take possession of the Premises no
later than the Commencement Date, unless Landlord otherwise consents in writing.


--------------------------------------------------------------------------------

- 3 -

3.2

Abandonment: Tenant will not vacate or abandon the Premises at any time during
the Term without Landlord's prior written consent, which consent may be
unreasonably or arbitrarily withheld. If Tenant, without Landlord's prior
written consent, vacates, or abandons the Premises, or fails to conduct its
business therein, or uses or permits or suffers the use of the Premises for any
purpose not specifically herein authorized, Tenant will be in breach of Tenant's
obligations under this Lease, and then without constituting a waiver of Tenant's
obligations or limiting Landlord's remedies hereunder, all Rent reserved in this
Lease will immediately become due and payable to Landlord unless payment thereof
is guaranteed to the satisfaction of Landlord.

    3.3

Operating Standards: Tenant shall comply with the Operating Standards. Landlord
may from time to time make other rules and regulations to amend and supplement
the Operating Standards and which relate to the operation, use, reputation,
safety, care or cleanliness of the Building and the Premises, the operation and
maintenance of buildings and equipment, the use of Common Areas, and any other
matters affecting the operation and use of the Building and conduct of business
in the Premises and which may differentiate between different types of
businesses.

    3.4

Compliance with Laws: Tenant is responsible at all times to comply with and to
keep the Premises, the Leasehold Improvements and Trade Fixtures in compliance
and accordance with the requirements of all applicable laws, directions, rules,
regulations or codes of Landlord and every Authority having jurisdiction and of
any insurer by which Landlord or Tenant is insured and affecting the
construction, operation, condition, maintenance, use or occupation of the
Premises or the making of any repair or alteration including, without
limitation, compliance with each Environmental Law and any agreements with
adjoining owners and or third parties affecting the Premises and the Building.
Tenant shall not allow or cause any act or omission to occur in or about the
Premises which may result in an illegal or prohibited use or causes any breach
of or non-compliance with such laws, directions, rules, regulations and codes.
If, due to Tenant's acts, omissions or use of the Premises, repairs, alterations
or improvements to the Premises or the Building are necessary to comply with any
of the foregoing or with the requirements of insurance carriers, Tenant will pay
the entire cost thereof. Before being permitted to take possession of the
Premises, and at any time and from time to time thereafter within ten (10) days
after Landlord's request, Tenant shall provide a true and complete copy of all
environmental permits and compliance certificates for the Tenant's permitted
business operations and all other activities by Tenant at, upon or about the
Premises required and/or issued by any Authority pursuant to any Environmental
Law.

    3.5

No Waste or Nuisance: Tenant shall not commit or permit any waste or damage to
the Premises or the Building, or commit or permit anything which may disturb the
quiet enjoyment of any occupant of the Building or which may interfere with the
operation of the Building. Tenant will not cause or permit any nuisance or
hazard in or about the Premises and Tenant will not permit the storage of any
Contaminant or any Discharge in or about the Premises or the Building and will
keep the Premises free of Contaminants, debris, trash, rodents, vermin and
anything of a dangerous, noxious or offensive nature or which could create a
fire hazard (through undue load on electrical circuits or otherwise) or undue
vibration, heat or any noxious or strong noises or odours or anything which may
disturb the enjoyment of the Building and the Common Areas by customers and
other tenants of the Building. Without limiting the generality of the foregoing:
(a) Tenant shall not use or permit the use of any equipment or device such as,
without limitation, loudspeakers, stereos, public address systems, sound
amplifiers, radios, televisions, VCR's or DVD's which is in any manner audible
or visible outside of the Premises; and (b) no noxious or strong odours shall be
allowed to permeate outside the Premises; and (c) no boot trays or other items
may be placed outside the Premises; in each case without the prior written
consent of Landlord which may be arbitrarily withheld or withdrawn on 24 hours
notice to Tenant.


--------------------------------------------------------------------------------

- 4 -

3.6

Common Areas: Landlord agrees that Tenant, in common with all others entitled
thereto including the general public in concourse areas, may use and have access
through the Common Areas for their intended purposes during Normal Business
Hours only; provided however, that in an emergency or in the case of Landlord
making repairs, Landlord may temporarily close or restrict the use of any part
of the Common Areas, although Landlord shall, in such instances, endeavour not
to prevent access to the Premises.

    3.7

Easements: Tenant acknowledges that Landlord and any persons authorized by
Landlord may install, maintain and repair pipes, wires and other conduits or
facilities through the Common Areas and the Premises. Any such installing,
maintaining and repairing shall be done as quickly as possible and in a manner
that will minimize inconvenience to Tenant to the extent reasonably possible in
the circumstances.

PART 4 - TERM - POSSESSION

4.1

Term: This Lease shall be for the Term set out in section 1.7 unless earlier
terminated as provided in this Lease, and nothing hereafter contained in this
Part 4 shall postpone the Commencement Date, or extend the Term.

    4.2

Tenant Fixturing: INTENTIONALLY DELETED. Refer to section 1 of Schedule 9.

    4.3

Early Occupation: INTENTIONALLY DELETED. Refer to section 1 of Schedule 9.

    4.4

Delayed Possession: If Landlord is delayed for any reason in delivering
possession of all or any portion of the Premises to Tenant on or before the
Commencement Date, then Tenant will take possession of the Premises on the date
when Landlord delivers possession of all of the Premises, which date will be
conclusively established by notice from Landlord to Tenant at least five (5)
days before such date. This Lease will not be void or voidable nor will Landlord
be liable to Tenant for any loss or damage resulting from any delay in
delivering possession of the Premises to Tenant, but no Rent will be payable by
Tenant (unless such delay is principally caused by or attributable to Tenant,
its employees, servants, agents or contractors), for the period prior to the
date on which Landlord can so deliver possession of all of the Premises, unless
Tenant elects to take possession of a portion of the Premises whereupon Rent
will be payable in respect of such portion from the date such possession is so
taken.

    4.5

Surrender: Tenant shall surrender possession of the Premises upon termination of
this Lease by expiration of the Term or operation of the terms hereof, in good
and substantial repair and condition as required by this Lease.

    4.6

Overholding: If Tenant remains in possession of the Premises following
termination of this Lease by expiration of the Term or operation of the terms
hereof, with or without objection by Landlord, and without any written agreement
otherwise providing, Tenant shall be deemed to be a monthly tenant upon the same
terms and conditions as are contained in this Lease except as to the Term, and
except as to Basic Rent which shall be equal to the greater of: (a) twice the
Basic Rent payable in the last year of the Term or any renewal term, or (b) the
then prevailing rate charged by Landlord in the Building. This provision shall
not authorize Tenant to so overhold where Landlord has objected.

    4.7

Effect of Termination: The expiry or termination of this Lease whether by elapse
of time or by the exercise of any right of either Landlord or Tenant pursuant to
this Lease shall be without prejudice to the right of Landlord to recover
arrears of rent and the right of each party to recover damages for an antecedent
default by the other.

    4.8

Acceptance of Premises: Tenant accepts the Premises in "as-is" condition,
subject to Landlord’s Work set out in section 3 of Schedule 9.


--------------------------------------------------------------------------------

- 5 -

PART 5 - RENT

5.1

Payment: From and after the Rent Commencement Date, Tenant shall pay to Landlord
the Basic Rent and the Additional Rent. Tenant covenants to pay rent without any
deduction, abatement or set off except as specified in this section. All rent in
arrears shall bear interest at the Interest Rate from the date on which the same
became due until the date of payment. Except as provided in sections 11.1 or
11.2 or by reason of a decision by Landlord to terminate this Lease pursuant to
Part 11, damage to or destruction of all or any portion of the Premises or the
Building shall not terminate this Lease nor entitle Tenant to surrender the
Premises, nor in any way affect Tenant's obligation to pay rent. Tenant agrees
to deliver to Landlord at the time and for the period requested from time to
time by Landlord monthly post-dated cheques in amounts conforming with the
monthly Basic Rent payments, plus any Additional Rent payments estimated by
Landlord in advance. Rent will be paid to Landlord at the address of Landlord
set forth in section 1.1, or to such other person or at such other address as
Landlord may from time to time designate in writing. Tenant's obligations to pay
rent will survive the expiration or earlier termination of this Lease.

    5.2

Basic Rent: Tenant shall pay Basic Rent in the amount set out in section 1.9,
without demand in advance in equal consecutive monthly instalments on the first
of each month commencing on the Rent Commencement Date. Rent is subject to
adjustment upon measurement of the actual Rentable Area of the Premises by
Landlord.

    5.3

Deposit: Tenant shall pay to Landlord a security deposit in the amount specified
in section 1.12 to be held by Landlord as security for Tenant's performance of
its covenants under this Lease. No interest shall accrue or be payable to Tenant
in respect of the deposit. If Tenant shall be in default of any such covenant,
Landlord may appropriate and apply such portion of the security deposit as
Landlord considers necessary to compensate it for rent outstanding or loss or
damage suffered by Landlord arising out of or in connection with such default.
When requested by Landlord following any such appropriation Tenant shall pay to
Landlord an amount sufficient to restore the original amount of the security
deposit. Tenant shall not assign or encumber its interest in the security
deposit, and Landlord shall not be bound by any attempted assignment or
encumbrance of the security deposit, except in the case of any permitted
Transfer of the Lease, in which case Tenant's interest in the security deposit
shall be deemed to have been assigned to such permitted transferee as of the
date of such Transfer. So much of the deposit as remains unappropriated by
Landlord shall be returned to Tenant within 60 days after expiry of the Term so
long as Tenant has surrendered the Premises in accordance with all requirements
of this Lease, otherwise the deposit shall be forfeited to Landlord as
liquidated damages, without prejudice to any other right or remedy available to
Landlord.

    5.4

Additional Rent: From and after the Rent Commencement Date, or such earlier date
specified in this Lease, Tenant shall pay to Landlord, or to others if any sums
are required by the terms of this Lease to be paid to anyone other than
Landlord, further annual rent for the Premises equal to the aggregate of the
following amounts:

.1               Each Realty Tax levied or imposed upon or in respect of the
Premises and each Realty Tax allocated to the Premises under Part 6 of this
Lease,

.2               Tenant's Share of Operating Cost,

.3               INTENTIONALLY DELETED,

.4               All charges for heat, water, gas, electricity or any other
Utilities used or consumed in the Premises which are not supplied to Tenant by
or through Landlord,

.5               All charges for Additional Services, and

.6               Tenant's Additional Share of Costs.

--------------------------------------------------------------------------------

- 6 -

On or before the Commencement Date and the commencement of any Fiscal Period
during the Term, Landlord shall estimate the Realty Taxes and Operating Costs
and Tenant's Share thereof. Tenant shall pay to Landlord in equal monthly
instalments in advance on the first day of each month a sum on account of
Tenant's Share of Realty Taxes and Operating Costs based on Landlord's
estimates.

   

Landlord may from time to time re-estimate the amount of estimated Realty Taxes
and Operating Costs for the then current Fiscal Period and re-estimate Tenant's
Share thereof for the remainder of the Fiscal Period and Tenant shall change its
monthly instalments to conform with the revised estimates.

   

Within 12 months after the end of each Fiscal Period, Landlord shall determine
the actual Tenant's Share of Realty Taxes and Operating Costs and the difference
between such actual determination and the amount already billed to Tenant in
instalments. If the aggregate of Tenant's instalments for the Fiscal Period in
question was less than the actual determination, then Tenant shall pay the
difference to Landlord within 10 days after demand, or if the aggregate of such
instalments was more than the actual determination, Landlord shall credit the
difference to Tenant's rental account.

    5.5

Utilities: Except where Tenant is purchasing Utilities directly from a supplier
with Landlord's consent, Tenant shall pay to Landlord the cost incurred by
Landlord in providing Utilities to the Premises as reasonably determined by
Landlord, commencing on the earlier of the date of possession and the Rent
Commencement Date, and billed monthly, in advance. The amount of such cost shall
be based on Landlord's reasonable estimates for the quantities and types of
Utilities supplied multiplied by the average unit costs to Landlord for each of
such types of Utilities. Tenant shall also pay to Landlord the cost of cleaning,
maintaining and servicing all electric light fixtures in the Premises, including
the cost of replacing light bulbs, tubes, starters and ballasts. If Landlord
shall from time to time reasonably determine that the use of electricity or any
other Utility or service in the Premises is disproportionate to the use of other
tenants in the Building, Landlord may adjust Tenant's share of the cost thereof
from a date reasonably determined by Landlord to take equitable account of the
disproportionate use and may separately charge Tenant for such excess cost, plus
15% of such excess cost to cover Landlord's costs of administration. At
Landlord's request, Tenant shall install and maintain at Tenant's expense
metering devices for checking the use of any such Utility or service in the
Premises. In all cases Tenant shall reimburse Landlord in the same manner in
which Landlord is charged including any energy demand or consumption charges.

    5.6

Additional Services:

.1               Tenant may from time to time be provided with or request
Additional Services from Landlord and Tenant shall pay to Landlord, Landlord's
charge for such Additional Services plus 15% of such charge to cover Landlord's
cost of administration, payable forthwith upon delivery of Landlord's invoice
therefor.

.2               Tenant shall not install in the Premises equipment or Utilities
(including telephone, telecommunication or other information technology
equipment) which may or does overload any Utilities or which generates
sufficient heat to affect the temperature otherwise maintained in the Premises
by the HVAC Facilities as normally operated. Landlord may install supplementary
HVAC units, facilities or services in the Premises, or modify the HVAC
Facilities, as may in Landlord's reasonable opinion be required to maintain
proper temperature levels, and Tenant shall pay Landlord, within ten days of
receipt of any invoice, for the cost thereof, including, without limitation,
installation, operation and maintenance expenses, plus 15% of such cost to cover
Landlord's costs of administration.

5.7

General Provisions:

.1               No Delay in Payment of Rent: Nothing contained in this Lease
shall suspend or delay the payment of any money by Tenant at the time it becomes
due and payable. Tenant agrees that Landlord may, at its option, apply any sums
received against any amounts due and payable under this Lease in such manner as
Landlord sees fit. No payment by Tenant, or receipt by Landlord, of a lesser
amount than the Rent due hereunder will be deemed to be other than on account of
the earliest stipulated Rent, nor will any endorsement or statement on any
cheque or any letter accompanying any cheque, or payment as Rent, be deemed an
accord and satisfaction, and Landlord may accept such cheque or payment without
prejudice to Landlord's right to recover the balance of such Rent or pursue any
other remedy available to Landlord.

--------------------------------------------------------------------------------

- 7 -

.2               Interest on Arrears: If any amount of Rent is in arrears it
shall bear interest at the Interest Rate.

.3               Partial Periods: If the Rent Commencement Date is any day other
than the first day of a calendar month, or if the Term ends on a day other than
the last day of a calendar month, then Basic Rent and Additional Rent, as the
case may be, will be adjusted for the months affected, pro rata, based on a 365
day year.

.4               Estimated Amounts: Where Landlord estimates or re-estimates the
costs of Realty Taxes, Operating Costs and the amount of Utilities supplied, it
shall do so acting reasonably and shall provide Tenant with statements of such
estimates.

.5               Statements: Invoices for the actual determination of Tenant's
Share of Operating Costs and Realty Taxes shall be accompanied by a statement of
such Operating Costs and Realty Taxes verified to be correct by Landlord. Tenant
may not claim a re-adjustment in respect of Tenant's Share of Operating Costs or
Realty Taxes for a Fiscal Year based upon any error of computation or allocation
except by notice delivered to Landlord within six months after the date of
delivery of Landlord's statement.

.6               General: All amounts payable by Tenant to Landlord pursuant to
this Lease shall be deemed to be Rent. All Rent shall be paid in lawful money of
Canada.

.7               Allocations: Where any amount, cost or expense is to be
determined, allocated, apportioned or attributed under any provision of this
Lease, Landlord shall do so and shall act reasonably in determining and applying
criteria which are relevant to doing so and Landlord may retain engineering,
accounting, legal and other professional consultants to assist and advise in
doing so. If a charge for Additional Services is payable by Tenant under this
Lease, then to the extent any cost or expense is included in such charge, such
cost or expense shall be excluded from Operating Cost.

PART 6 - TAXES

6.1

Taxes Payable by Landlord: Landlord shall pay all Realty Taxes in the first
instance, unless levied or imposed directly against Tenant or the Premises.

    6.2

Business and Other Taxes Payable by Tenant: Tenant shall pay before delinquency
all Business Taxes, and any other taxes, charges, rates, duties and assessments
levied, rated, imposed, charged or assessed against or in respect of any use,
occupancy or conduct of business at the Premises or in respect of the Leasehold
Improvements, Trade Fixtures, Tenant Property, or the business or income of
Tenant on or from the Premises or rent payable under this Lease. Tenant shall
pay to Landlord any increase or incremental amount of Realty Taxes or other
taxes which Landlord, acting reasonably, has determined to be attributable to an
act by Tenant (for example declaring itself a separate school supporter) or
attributable to the Leasehold Improvements, Trade Fixtures and Tenant Property.

    6.3

Allocation of Realty Taxes to Premises: There may be more than one Realty Tax
for the Lands and the Building, each such Realty Tax being separately assessed,
charged or imposed upon or in respect of the Lands and the Building. Subject to
section 6.4 and the last paragraph of this section 6.3, each Realty Tax for the
Building shall be allocated to the Premises under either section 6.3.1 or 6.3.2,
as Landlord, from time to time, determines, such that:

.1               if there is a separate assessment or charge (or in lieu
thereof, any information available to Landlord from which a separate assessment
or charge may be determined by Landlord) for the Premises such Realty Tax for
the Lands and the Building may be allocated to the Premises on the basis of such
separate assessment or charge; or

--------------------------------------------------------------------------------

- 8 -

.2               Tenant's Share of such Realty Tax for the Lands and the
Building may be allocated to the Premises. For the purpose of this section
6.3.2. if any rentable premises in the Building are vacant, any lower tax rate
or other reduction in such Realty Tax due to such vacancy shall be deemed not to
exist and such Realty Tax for the Lands and the Building shall be adjusted to be
the amount that would be applicable if the Building was fully occupied and the
benefit of any lower tax rate or other reduction in such Realty Tax due to
vacancies shall accrue solely to Landlord.

6.4

Allocation of Realty Taxes to Common Areas: Landlord may allocate to the Common
Areas a portion of any Realty Tax for the Building and such allocated portion
may include, without limitation, any amount of such Realty Tax related to
assessments for portions of the Common Areas identified in the assessments of
rentable premises.

    6.5

Contesting Taxes:

.1               Tenant may, at its expense, appeal or contest the taxes,
assessments and other amounts payable as described in section 6.2 but such
appeal or contest shall be limited to the assessment of the Premises alone and
not to any other part of the Building or the Lands and provided Tenant first
gives Landlord written notice of its intention to do so, and consults with
Landlord, and provides such security as Landlord requires and obtains Landlord's
prior written approval.

.2               Landlord reserves the exclusive right to appeal or contest any
taxes payable by Landlord, including Realty Taxes.

6.6

Alternate Methods of Taxation: If, during the Term, the method of taxation shall
be altered so that the whole or any part of the Realty Taxes now levied on real
estate and improvements are levied wholly or partially as a capital levy or on
the rents received or reserved or otherwise, or if any new or other tax,
assessment, levy, imposition or charge in lieu thereof, shall be imposed upon
Landlord, related in any way to the Building, the Lands or the income therefrom,
then all such taxes, assessments, levies, impositions and charges shall be
included when determining Realty Taxes. If, during the Term, the method of
taxation shall be altered, so that the whole or any part of the business taxes
payable in respect of any use or occupancy of the Premises which are currently
included in Realty Taxes are separately assessed, Landlord shall have the right
to allocate and collect such business taxes in the manner or on the same basis
as would have been employed by the Authority previously levying same.

    6.7

Other Taxes: Tenant shall pay upon demand, any Rental Taxes or other similar
taxes imposed by an Authority upon Landlord or Tenant.

PART 7 - MAINTENANCE, REPAIRS AND ALTERATIONS

7.1

Responsibility of Tenant: Without notice or demand from Landlord and except to
the extent that Landlord is specifically responsible therefor under this Lease,
Tenant will maintain the Premises, the Leasehold Improvements and the Trade
Fixtures and all improvements therein (whether or not such improvements were
installed or furnished by Tenant) in good order and condition all as a careful
owner would do, including without limitation:

.1               making repairs, replacements and alterations as needed,
including those necessary to comply with the requirements of any Authority,

.2               removing all debris and refuse in accordance with the Operating
Standards.

.3               maintaining and keeping in a good state of repair, the
Leasehold Improvements, the Trade Fixtures and any signage, or other fixtures,
attachments or installations in any part of the Building permitted by this Lease
to be installed by or on behalf of Tenant, whether or not located in the
Premises.

--------------------------------------------------------------------------------

- 9 -

.4               keeping the Premises in a clean and tidy condition, and not
permitting wastepaper, garbage, ashes, waste or objectionable material to
accumulate thereon or in or about the Building, other than in areas and in a
manner designated by Landlord.

.5               repairing all damage in the Premises resulting from any misuse,
excessive use or installation, alteration, or removal of Leasehold Improvements,
Trade Fixtures, fixtures, furnishings or equipment.

Tenant will promptly notify Landlord of any damage to or defect in any part of
the Premises, or in any equipment or utility system serving the Premises, of
which Tenant becomes aware notwithstanding that Landlord may have no obligation
with regard thereto.

7.2

Responsibility of Landlord: Subject to Part 11, Landlord shall maintain and keep
in a good state of repair:

.1               the Building structure, roof, and permanent building walls
(except for interior faces facing into the Premises),

.2               the HVAC Facilities,

.3               systems and equipment installed by Landlord for the supply and
distribution of Utilities,

.4               the Common Areas including the elevators,

.5               Landlord's Improvements in the Premises, and

.6               damage from causes against which Landlord has agreed to insure,
as primary insurer.

The following provisions limit Landlord's obligations in this section 7.2:

.7               if all or part of such systems, facilities and equipment are
destroyed, damaged or impaired, Landlord will have a reasonable time in which to
complete the necessary repair or replacement, and during that time will be
required only to maintain such services as are reasonably possible in the
circumstances,

.8               Landlord may temporarily discontinue such services or any of
them at such times as may be necessary due to Unavoidable Delay,

.9               Landlord will use reasonable diligence in carrying out its
obligations under this section 7.2, but will not be liable under any
circumstances for any consequential damage to any person (including, without
limitation, Tenant) or to any property for any failure to do so,

.10              no reduction or discontinuance of Landlord services will be
construed as an eviction of Tenant or release Tenant from any obligation of
Tenant under this Lease, and

.11              nothing contained herein will derogate from the provisions of
Part 11 or from Landlord's ability to include in Operating Costs, the cost of
complying with this Part 7.

7.3

Inspection, Entry and Notice:

.1               Tenant will permit Landlord and its authorized agents,
employees, consultants and contractors to enter upon the Premises at any time or
times to examine, measure and inspect the Premises, to show the Premises to
prospective tenants, mortgagees or purchasers, to provide janitorial and
maintenance services and to make all repairs, alterations, changes, adjustments,
improvements or additions to the Premises or the Building including the Building
systems that Landlord considers necessary or desirable, whether for the direct
benefit of the Premises or where necessary to serve another part of the
Building. For these purposes, Landlord may take all material into and upon the
Premises that is required therefor and may have access to the overhead conduits
and access panels and shafts and Landlord may check, calibrate, adjust and
balance controls and other parts of the Building systems and facilities
including the HVAC Facilities. The Rent required to be paid pursuant to this
Lease will not abate or be reduced while any such repairs, alterations, changes,
adjustments, improvements or additions are being made due to loss or
interruption of Tenant's business. Tenant will not obstruct pipes, conduits,
ducts or shafts or other parts of the Building systems so as to prevent access
to them by Landlord. Tenant will provide free and unhampered access for the
above purposes and will not be entitled to compensation for any damages,
inconvenience, nuisance or discomfort caused thereby, but Landlord in exercising
its rights under this section will make reasonable efforts to minimize
interference with Tenant's use and enjoyment of the Premises. No entry made or
work undertaken by or on behalf of Landlord upon the Premises pursuant to this
section is a re-entry or a breach of Landlord's covenant for quiet enjoyment.
Despite the foregoing, Landlord will endeavour to give Tenant at least 24 hours
prior notice before doing any repair or maintenance work during Normal Business
Hours, except in the case of emergencies.

--------------------------------------------------------------------------------

- 10 -

.2               Landlord may give notice to Tenant requiring it to perform in
accordance with section 7.1 hereof, and Tenant shall rectify any failure to
perform within the time period set out in section 12.1 hereof. Should Tenant
fail to commence such remedy within the allotted time, or having so commenced,
fail to diligently continue such remedy to conclusion, Landlord may carry out
such remedy without further notice to Tenant, and charge Tenant for such remedy
as if it were an Additional Service requested by Tenant.

.3               If Tenant is not present to open and permit any entry into the
Premises when for any reason an entry shall be necessary or in the case of a
real or apprehended emergency, Landlord or its agents may, using reasonable
force, enter the same without rendering Landlord or such agents liable therefor,
and without affecting the obligations and covenants of Tenant under this Lease.
Landlord may also upon reasonable prior notice to Tenant, show the Premises to
prospective purchasers, tenants and existing or prospective mortgagees.

.4               Nothing in this Lease shall make Landlord liable for any
actions, notices or inspections as described in this section 7.3, nor is
Landlord required to inspect the Premises, give notice to Tenant or carry out
remedies on Tenant's behalf, nor is Landlord under any obligation for the care,
maintenance or repair of the Premises, except as specifically provided in this
Lease.

7.4

Alterations or Improvements:

.1               Following approval by Landlord, Tenant shall install its
initial Leasehold Improvements and Trade Fixtures in accordance with the
provisions of this Lease, and in exact accordance with Plans and Specifications
prepared by Tenant and approved, in writing, by Landlord prior to the
commencement of any work, and the Building's Design Criteria Manual provided to
Tenant.

.2               Following installation of such initial Leasehold Improvements,
and Trade Fixtures, Tenant shall not make any alterations, repairs, changes,
replacements, additions, installations or improvements (the "Alterations") to
any part of the Premises, Leasehold Improvements or Trade Fixtures without
Landlord's prior written approval, which approval shall not be unreasonably
withheld, unless the Alterations may affect a structural part of the Building or
may affect the mechanical, electrical, HVAC or other basic systems of the
Building or the capacities thereof, in which case Landlord's approval may be
arbitrarily withheld. Tenant shall submit to Landlord details of any proposed
Alterations, including complete working drawings and specifications prepared by
qualified designers and conforming to good engineering practice.

.3               The installation of all Leasehold Improvements and Alterations
shall:

.1               at Landlord's option, be performed by Landlord as an Additional
Service,

.2               be performed expeditiously and at the sole risk and expense of
Tenant, and in accordance with the Design Criteria Manual,

--------------------------------------------------------------------------------

- 11 -

.3               be performed by competent workers whose labour union
affiliations, if any, are compatible with others employed by Landlord and its
contractors, and who will not interfere with work being performed by Landlord,

.4               be performed in a good and workmanlike manner and only in
strict accordance with the drawings and specifications which Landlord has
approved,

.5               be performed in compliance with the applicable requirements of
all Authorities, evidence of which shall be provided to Landlord, and be subject
to the supervision and direction of Landlord.

.6               equal or exceed the then current standard for the Building, and

.7               subject to section 7.4.7, be carried out only by persons
selected by Tenant and approved in writing by Landlord, who will, if required by
Landlord, deliver to Landlord before commencement of the work performance and
payment bonds as well as proof of workers' compensation and public liability and
property damage insurance coverage, with Landlord as an additional named
insured, in amounts, with companies, and in form reasonably satisfactory to
Landlord, which will remain in effect during the entire period in which the work
will be carried out.

Prior to taking possession of the Premises and commencing any work Tenant shall
provide Landlord with an insurance certificate from its insurer and its
contractors' insurer confirming comprehensive general liability and building
risk insurance in effect in an amount not less than $5,000,000 per occurrence
and naming Landlord as an additional insured and containing cross liability and
severability of interest provisions.

.4               Any Leasehold Improvements made by Tenant without the prior
written consent of Landlord or which are not in strict accordance with the
drawings and specifications approved by Landlord shall, if requested by
Landlord, be promptly removed by Tenant at Tenant's expense, and the Premises
shall be restored to their previous condition.

.5               Tenant shall reimburse Landlord for the cost of technical
evaluation of Tenant's plans and specifications and shall revise such plans and
specifications as Landlord deems necessary. Tenant shall be solely responsible
for the adequacy and sufficiency of Tenant's plans and specifications and
Landlord shall have no liability of any kind arising from Landlord's review or
approval of such plans and specifications nor shall Landlord's review and
approval constitute an acknowledgement or indication of any kind as to the
adequacy or sufficiency of Tenant's plans and specifications.

.6               In carrying out any alterations or improvements in the
Premises, Tenant, at its expense, shall pay to Landlord with respect to such
work the cost to Landlord of all Utilities supplied to the Premises with respect
to such work and the cost of any Additional Services including the cost of any
necessary cutting or patching or repairing of any damage to the Building or the
Premises, any cost to Landlord of removing refuse, cleaning, hoisting of
materials and any other costs of Landlord which can be reasonably allocated as a
direct expense relating to the conduct of such work.

.7               If a request is made by Tenant with respect to approval of
Alterations or initial work including work which may affect the structure or
matters which affect the mechanical, electrical, HVAC or other basic systems of
the Building or the capacities thereof, which request is approved by Landlord,
Landlord may require that such work be designed by consultants designated by it
and paid by Tenant and that it be performed by Landlord or its contractors. If
Landlord or its contractors perform such work, it shall be at Tenant's expense
in an amount equal to Landlord's total cost of such work or the contract price
therefor plus, in either case, 15% payable following completion upon demand.
Notwithstanding the foregoing, if Tenant requests Landlord to alter or install
any Leasehold Improvements or Trade Fixtures such work will be considered as an
Additional Service. Tenant will, if required by Landlord, deliver to Landlord
prior to commencement of any Alterations an unconditional irrevocable letter of
credit or other security satisfactory to Landlord in amount equal to Landlord's
reasonable estimate of the cost of performing such Alterations, including 15% of
the total of such costs representing Landlord's overhead. If Landlord does not
elect to perform any Alterations or initial work on Tenant's behalf Landlord
will nevertheless be paid a fee equal to 10% of the total cost of such work for
co-ordination and supervision services.

--------------------------------------------------------------------------------

- 12 -

.8               No Leasehold Improvements by or on behalf of Tenant shall be
permitted which may adversely affect the condition or operation of the Building
or any of its systems or the Premises or diminish the value thereof or restrict
or reduce Landlord's coverage for municipal zoning purposes.

.9               During construction and installation of Leasehold Improvements,
Tenant shall keep the Building clean of any related debris and in any event,
after construction is completed Tenant shall do an adequate "first clean" to the
Premises.

.10              Any Alterations and initial work will be subject to supervision
by Landlord or its employees, agents, manager or contractors during
construction. Tenant acknowledges that such supervision will be for the benefit
of Landlord only and that Landlord will not be responsible in any way whatsoever
for the quality, design, construction or installation of any such Alterations.

.11              Any increase in Realty Taxes on or fire or casualty insurance
premiums for the Building attributable to the Alterations will be borne by
Tenant and Tenant will pay Landlord for the cost of such increase upon receipt
of Landlord's invoice.

.12              Tenant shall promptly pay all its contractors and suppliers and
shall do all things necessary to prevent a lien attaching to the Lands or
Building and should any such lien be made, filed or attach Tenant shall
discharge or vacate such lien immediately. If Tenant shall fail to discharge or
vacate any lien, then in addition to any other right or remedy of Landlord,
Landlord may discharge or vacate the lien by paying into Court the amount
required to be paid to obtain a discharge, and the amount so paid by Landlord
together with all costs and expenses including solicitor's fees (on a solicitor
and his client basis) incurred in connection therewith shall be due and payable
by Tenant to Landlord on demand together with interest at the Interest Rate,
calculated from the date of payment by Landlord until all of such amounts have
been paid by Tenant to Landlord.

7.5

Removal and Restoration:

.1               The Leasehold Improvements shall immediately upon installation
become the property of Landlord without compensation to Tenant.

.2               Tenant shall not be required to remove from the Premises at the
expiration of the Term or earlier termination of this Lease any Leasehold
Improvements existing as of the date hereof. Any Leasehold Improvements
installed or Alterations made by Tenant after the Commencement Date, or
installed or made without the prior written consent of Landlord or which are not
installed or made in strict accordance with the drawings and specifications
approved by Landlord shall, if requested by Landlord, be promptly removed or
restored, as the case may be, by Tenant at Tenant's expense and Tenant shall at
its cost complete the reconstruction necessary to reinstate the Premises
original structure in the event structural changes were undertaken by Tenant.
Landlord reserves the right to require any non-standard Alterations or Leasehold
Improvements installed (including but not limited to all computer and telephone
wiring) to be removed or restored, as the case may be, by Tenant at Tenant’s
expense and Tenant shall repair any damage caused by such removal, all as
required under this Lease. The determination of non-standard shall be at the
Landlord’s discretion, acting reasonably.

.3               Tenant shall repair and make good any damage to the Premises or
to the Building caused either in the installation or removal of Leasehold
Improvements and Trade Fixtures.

--------------------------------------------------------------------------------

- 13 -

7.6

External Changes: Tenant agrees that it shall not erect, affix or attach to any
roof, exterior walls or surfaces of the Building any antennae, sign or fixture
of any kind, nor shall it make any opening in or alteration to the roof, walls,
or structure of the Premises, or install in the Premises or Building free
standing air-conditioning units, without the prior written consent of Landlord
which may be arbitrarily withheld.

    7.7

Trade Fixtures: Tenant may, at the end of the Term, if not in default, remove
its Trade Fixtures, and Tenant shall, in the case of every installation or
removal of Trade Fixtures, make good any damage caused to the Premises or the
Building by such installation or removal. Any Trade Fixtures removed during the
Term will be contemporaneously replaced with Trade Fixtures of equal or better
quality. Any Trade Fixtures and equipment belonging to Tenant, if not removed at
the termination or expiry of this Lease, shall, if Landlord so elects, be deemed
abandoned and become the property of Landlord without compensation to Tenant. If
Landlord shall not so elect, Landlord may remove such Trade Fixtures from the
Premises and store them at Tenant's risk and expense and Tenant shall save
Landlord harmless from all damage to the Premises caused by such removal,
whether by Tenant or by Landlord.

    7.8

Tenant's Signs: Tenant shall not at any time cause or permit any sign, picture,
advertisement, notice, lettering, flag, decoration or direction (collectively
called "Signs") to be painted, displayed, inscribed, placed, affixed or
maintained within the Premises and visible outside the Premises or in or on any
windows or the exterior of the Premises (including glass demising walls facing
onto Common Areas), nor anywhere else on or in the Building, without the prior
and continuous consent of Landlord which consent may, with respect to proposed
signage on the main floor of the Building, or which can be seen from outside the
Premises, be arbitrarily withheld, but otherwise shall not be unreasonably
withheld, provided that the copy and style of any Signs shall be consistent with
the character of the Building and in accordance with Landlord's Sign criteria.
No hand-written Signs will be permitted. Landlord may at any time prescribe a
uniform pattern of identification Signs for tenants to be placed on the outside
of the Premises and other premises. Any breach by Tenant of this provision may
be immediately rectified by Landlord at Tenant's expense and in this connection,
Landlord shall be entitled to enter the Premises and remove any Signs
contravening this provision and charge Tenant the costs thereof, and same shall
not constitute a re-entry under this Lease and Landlord shall not be liable for
any damages caused thereby, whether or not arising from its own negligence.

    7.9

Directory Board: Landlord may erect and maintain a directory board in the main
lobby of the Building which shall indicate the name of Tenant and the location
of the Premises within the Building. Tenant shall pay Landlord's cost of changes
thereto, and any other signage with respect to the Premises. Should sufficient
space exist on the directory board, Landlord may provide to Tenant, at Tenant's
expense, additional entries as requested. The directory board shall be
exclusively controlled by Landlord and shall be for identification only and not
for advertising. Landlord's acceptance of any name for listing on the directory
board will not be deemed, nor will it substitute for, Landlord's consent, as
required by this Lease, to any Transfer.

    7.10

Landlord's Signs: In addition to Landlord's right to install general information
and direction signs in and about the Building as would be customary for
comparable office building in the municipality, Landlord shall have the right at
any time to place upon the Building a notice of reasonable dimensions,
reasonably placed so as not to interfere with Tenant's business, stating that
the Building is for sale, or that areas of the Building are for lease, as the
case may be, and at any time during the last nine (9) months of the Term, that
the Premises are for lease and Tenant shall not remove or interfere with such
notices or signs.

PART 8 - STANDARD SERVICES AND ALTERATIONS

8.1

Operation of Building: Landlord shall operate the Building during the Term to an
appropriate standard having regard to the size, age, type and location of the
Building. The Building shall at all times be under the exclusive control and
management of Landlord and, subject to participation by Tenant by payment of
Operating Costs, Landlord will provide the services set out in section 8.2, 8.3
and 8.4.

    8.2

Services to Premises: Landlord will provide in the Premises:


--------------------------------------------------------------------------------

- 14 -

.1               HVAC as required for the use and occupancy of the Premises
during Normal Business Hours,

.2               janitor services, including window washing, as reasonably
required to keep the Premises clean provided that Tenant will leave the Premises
in a reasonably tidy condition at the end of each business day,

.3               electric power for normal lighting and small business office
equipment (but not equipment using amounts of power disproportionate to that
used by other tenants in the Building),

.4               replacement of Building standard fluorescent tubes, light bulbs
and ballasts as required from time to time as a result of normal usage, and

.5               maintenance, repair, and replacement as set out in section 8.4.

8.3

Building Services: Landlord will provide in the Building:

.1               janitorial service, domestic running water and necessary
supplies in washrooms sufficient for the normal use thereof by occupants in the
Building,

.2               access to and egress from the Premises, including elevator or
escalator service if included in the Building. Landlord may reduce the number of
elevators in service after Normal Business Hours. Landlord retains the right to
regulate the use of elevators for the purpose of carrying freight, and

.3               HVAC, lighting, electric power, domestic running water, and
janitor service in those areas of the Building from time to time designated by
Landlord for use during Normal Business Hours by Tenant in common with all
tenants and other persons in the Building but under the exclusive control of
Landlord.

8.4

Utilities:

.1               Electrical Power: Landlord will supply to the Premises
sufficient electrical power to operate the standard lighting fixtures supplied
by Landlord plus circuits sufficient to deliver power to the Premises as
currently existing. If Tenant requires electrical power at a different voltage
or at a greater capacity than Landlord's system delivers, then any additional
systems required, if available, shall be installed, operated and maintained at
Tenant's cost.

.2               Water and Sewage Connections: Landlord shall provide to the
floor(s) on which the Premises is located, water for drinking fountains, cold or
tempered water for washroom facilities and the necessary sewer connections. Any
connections made to Leasehold Improvements or special facilities by Tenant shall
be made at Tenant's cost and in accordance with section 7.4.

.3               Information Technology: Landlord may provide or arrange with
third parties to provide to the Building, access to advanced information
technology systems and equipment including fibre optic and other sophisticated
telecommunication facilities. Landlord shall from time to time in its discretion
determine the terms and conditions applicable to Landlord providing Tenant with
access and connections to such systems and equipment including the amounts of
fees and charges payable by Tenant to Landlord and applicable from time to time
for access and connection privileges.

.4               Utility Regulations: The obligation of Landlord to furnish
Utilities as set out in this section 8.4 shall be subject to the rules and
regulations of the supplier of such utility or other Authority regulating the
business or providing any of these Utilities.

8.5

Limitation: Tenant acknowledges and agrees that the degree of heating and
cooling and other services provided after Normal Business Hours will be reduced
by Landlord in a manner comparable to other similar office buildings in the
municipality. Landlord may enter the Premises at any time in order to inspect,
control or regulate the operation of any HVAC Facilities.


--------------------------------------------------------------------------------

- 15 -

.1               The systems furnished and operated by Landlord for providing
HVAC to the Premises are designed for a reasonable density of persons and for
general office purposes based on window shading being fully closed where windows
are exposed to direct sunlight. Arrangement of partitions, equipment or special
purpose areas, or the installation of equipment with high levels of heat
production by Tenant may require alteration of the portion of the HVAC
Facilities located within the Premises. Any alterations that can be accommodated
by Landlord's equipment shall be made at Tenant's expense and in accordance with
section 7.4 hereof. Balancing of the system within the Premises shall be at
Tenant's expense. Tenant acknowledges that the HVAC Facilities serving the
Premises or the Building may require initial balancing or that alterations made
from time to time whether inside the Premises or in other areas of the Building,
may temporarily cause imbalance of the HVAC Facilities and Tenant shall allow a
reasonable amount of time for such readjustment and rebalancing.

.2               Should Landlord fail to provide sufficient heat or HVAC at any
time it shall not be liable for direct, indirect, or consequential damages, or
for personal discomfort or illness.

8.6

Landlord's Alterations: Notwithstanding anything contained in this Lease,
Landlord shall have the right, at any time, to add buildings, additions and
parking structures on the Lands or to make additions to, or subtractions from,
or to change, rearrange or relocate any part of the Common Areas, the Lands or
the Building including the Premises. Landlord shall also have the right to
enclose any open area, and to grant, modify or terminate easements and other
agreements pertaining to the use and maintenance of all or any part of the
Building, Common Areas or the Lands, and to close all or any part of the Lands,
Common Areas or the Building to such extent as Landlord considers reasonably
necessary to prevent accrual of any rights therein to any persons at any time.
Landlord is entitled to make changes to the parking areas and facilities and to
make any changes or additions to the systems, pipes, conduits, Utilities or
other building services within or serving the Premises or any other premises in
the Building. In doing any of the foregoing, Landlord shall have the right to
enter upon the Premises and same shall not constitute a re-entry hereunder.
Landlord shall not be liable for any damage caused to Tenant's property. No
claim for compensation shall be made by Tenant by reason of inconvenience,
nuisance, discomfort or consequential loss arising from such changes or
Landlord's entry. Landlord shall make such changes as expeditiously as
reasonably possible. The Building and all Common Areas shall at all times be
subject to the exclusive control and management of Landlord or as Landlord may
direct from time to time. Tenant shall cooperate with Landlord in any of its
programmes to improve or make more efficient the operation of the Lands and
Building.

    8.7

Interruption or Delay of Services: Landlord may slow down, interrupt, delay, or
shut down any of the services or Utilities outlined in this Part 8 on account of
repairs, maintenance or alterations to any equipment or other parts of the
Building and where practical, Landlord shall schedule such interruptions,
delays, slow downs, or stoppage so as to minimize any inconvenience to Tenant.
Landlord shall not be responsible for any direct, indirect or consequential
damages, losses, or injuries caused.

    8.8

Public Policy: Landlord shall be deemed to have observed and performed the terms
and conditions to be performed by Landlord under this Lease, including those
relating to the provision of Utilities, if in so doing it acts in accordance
with a directive, policy or request of an Authority acting in the fields of
energy, conservation, waste management and disposal, security, the environment
or other area of public interest.

    8.9

Security and Information: Landlord may provide a security guard or receptionist
in the main lobby of the Building to provide general information to visitors and
to control traffic in and out of the Building. Landlord may from time to time
elect to substitute such services with automated systems and other devices that
may from time to time seem appropriate for a comparable office building in the
municipality. It is acknowledged by Tenant that such services are intended for
the general benefit of the Building and are not intended to specifically protect
or otherwise serve Tenant, its employees or the Premises.


--------------------------------------------------------------------------------

- 16 -

PART 9 - DISPOSITIONS BY TENANT

9.1

Transfers: Tenant covenants that no Transfer affecting Tenant, this Lease, the
Premises or the business of Tenant at the Premises shall be permitted or
effective until Landlord's prior written consent to the Transfer is delivered to
Tenant. Tenant shall deliver to Landlord its written request for consent to such
Transfer together with copies of the proposed Transfer documents and shall
provide Landlord with full particulars of the proposed Transfer and the business
and financial responsibility and standing of the proposed Transferee. If Tenant
requests Landlord's consent to any Transfer, Landlord may either:

.1               refuse its consent (which refusal may be without any reasons
being given or for reasons which are arbitrary or unreasonable, and such refusal
shall not be subject to any review or any contestation by anyone or any
Authority); or

.2               elect to cancel and terminate this Lease if the request is to
assign the Lease or to sublet all of the Premises, or if the request is to
sublet a portion of the Premises only, to cancel and terminate this Lease with
respect to such portion. If Landlord elects to cancel this Lease and so advises
Tenant in writing, Tenant shall then notify Landlord in writing within 15 days
thereafter of Tenant's intention either to refrain from such assigning or
subletting or to accept the cancellation of the Lease (in whole, or in part).
Failure of Tenant to deliver notice to Landlord within such 15 day period
advising of Tenant's intention to refrain from such assigning or subletting,
shall be deemed to be an acceptance by Tenant of Landlord's cancellation of this
Lease (in whole, or in part, as the case may be). Any cancellation of this Lease
pursuant to this section 9.1 shall be effective on the later of the date
originally proposed by Tenant as being the effective date of transfer or the
last day of the month which is not less than 60 days following the date of
Landlord's notice of cancellation of this Lease; or

.3               grant its consent with such conditions, if any, as Landlord
elects to impose in its sole discretion, which conditions shall be effective
upon completion of such Transfer and may include but are not limited to:

.1               an increase in Basic Rent to an amount which is equal to the
then fair market basic rent for the Premises for the balance of the Term, as
determined by Landlord;

.2               the relinquishment of any rights of the Tenant with respect to
the name of the Building, with respect to signage, with respect to renewal of
this Lease or extension of the Term, or in respect to additional premises in the
Building, or of exclusivity of use;

.3               waiver by Tenant of any further rights to rent free periods or
other inducements of any kind provided under this Lease;

.4               the requirement that any party to the Transfer enter into a new
lease with Landlord on Landlord's then standard lease form for the Building and
that Tenant enter into such new lease as a guarantor or indemnifier;

.5               the deletion of any of the amendments to Landlord's standard
form of lease contained in this Lease; and

.6               the requirement that any party to the Transfer other than
Tenant covenant directly with Landlord in writing to perform and observe such of
the covenants, obligations and agreements of Tenant under this Lease as Landlord
requires.

9.2

Additional Requirements: If Landlord agrees to grant its consent to any Transfer
under section 9.1:

.1               Tenant shall not permit or cause such Transfer to be completed
except:

--------------------------------------------------------------------------------

- 17 -

.1               upon terms consistent with the terms of Tenant's request and
information under section 9.1 (except to the extent modified by any conditions
imposed by Landlord under section 9.1);

.2               upon conditions imposed by Landlord, if any, under section 9.1;
and

.3               upon terms not otherwise inconsistent with the terms of this
Lease;

.2               Tenant shall cause to be executed and delivered by any party to
the Transfer (including Tenant) such documentation as may be required by
Landlord in connection with such Transfer;

.3               if Tenant shall receive or be entitled to receive from any
Transferee either directly or indirectly, any consideration for the Transfer or
the use of the whole or any portion of the Premises, either in the form of money
or monies worth, goods, or services, Tenant shall forthwith pay an amount
equivalent in value to such consideration to Landlord and such amount shall be
deemed to be Additional Rent due;

.4               in the event of any subletting or other Transfer by Tenant by
reason of which Tenant receives a rent or other payment of any kind related to
any sublease or other right to use the Premises or conduct the business of
Tenant therein, in the form of money or monies worth, goods or services from the
subtenant or any other person, which is more than the rent payable hereunder to
Landlord, Tenant shall pay such excess to Landlord in addition to all Rent,
Additional Rent and other charges payable under this Lease, and such excess
amounts shall be deemed to be further Additional Rent due;

.5               if such Transfer shall not be completed within 60 days after
Landlord's consent is given, such consent shall expire and become null and void
and Tenant shall not then allow or cause such Transfer to be completed without
again complying with all the requirements of this section 9;

and such consent shall not be effective unless and until Tenant shall have
complied fully with this section 9.2.

9.3

No Release: No Transfer or other disposition by Tenant of this Lease or of any
interest under this Lease shall release Tenant from the performance of any of
its covenants under this Lease and Tenant shall continue to be bound by this
Lease. Tenant's liability under the Lease will continue notwithstanding the
bankruptcy, insolvency, dissolution or liquidation of any Transferee of this
Lease or the termination of this Lease for default or the termination,
disclaimer, surrender or repudiation of this Lease pursuant to any statute or
rule of law. Furthermore, if this Lease is terminated for default or is
terminated, disclaimed, surrendered or repudiated pursuant to any statute or
rule of law, then, in addition to and without limiting Tenant's liability under
this Lease, Tenant, upon notice from Landlord given within 90 days after any
such termination, disclaimer, surrender or repudiation, shall enter into a new
lease with Landlord for a term commencing on the effective date of such
termination, disclaimer, surrender or repudiation and expiring on the date this
Lease would have expired but for such termination, disclaimer, surrender or
repudiation and otherwise upon the same terms and conditions as are contained in
this Lease with respect to the period after such termination, disclaimer,
surrender or repudiation.

    9.4

Costs: Prior to Landlord delivering any requested consent, Tenant shall pay
Landlord's costs incurred in processing each request by Tenant for consent to
Transfer including all internal and external legal costs incurred.

    9.5

No Advertising: Tenant will not print, publish, post, display or broadcast any
notice or advertisement or otherwise advertise that all or part of the Premises
is available for lease or sublease or is otherwise available for the purpose of
effecting a Transfer, and it will not permit any broker or other person to do
any of the foregoing, unless the complete text and format of any such notice of
advertisement is first approved in writing by Landlord. Without restricting or
limiting Landlord's right to refuse any text or format on the other grounds, no
text or format proposed by Tenant may contain a reference to the rental rate for
the Premises and in no event shall Tenant display any sign that is visible from
outside the Premises.


--------------------------------------------------------------------------------

- 18 -

PART 10 - INSURANCE AND INDEMNIFICATION

10.1

Tenant's Insurance: Tenant shall, at its sole cost and expense, take out and
maintain in full force and effect at all times throughout the Term the following
insurance:

.1               "All Risks" insurance upon property of every description and
kind owned by Tenant, or for which Tenant is legally liable, or which is
installed by or on behalf of Tenant, within the Premises or on the Lands or
Building, including, without limitation, stock in trade, furniture, equipment,
partitions, Trade Fixtures and Leasehold Improvements, in an amount not less
than the full replacement cost thereof from time to time. If there shall be a
dispute as to the amount of full replacement cost the decision of Landlord or
the Mortgagee shall be conclusive;

.2               Comprehensive general liability insurance for bodily injury and
property damage with respect to the Premises and the Common Areas, which
coverage shall include the business operations conducted by Tenant and any other
person on the Premises. Such policies shall be written on a comprehensive basis
with coverage for any one occurrence or claim of not less than $5,000,000.00 or
such higher limits as Landlord or the Mortgagee may require from time to time;

.3               Business interruption insurance in a form which covers all
potential claims deriving from an interruption in business, respective to the
scope of business operations being conducted from the Premises; 

.4               Any form of insurance as Tenant, Landlord or the Mortgagee may
reasonably require from time to time in amounts and for insurance risks against
which a prudent tenant would protect itself.

10.2

Policy Requirements: Each policy of insurance taken out by Tenant in accordance
with this Lease shall be taken out with insurers, and shall be in such form and
on such terms as are satisfactory to Landlord, and each such policy shall name
Landlord, any Mortgagee and the Manager and any others designated by Landlord as
additional named insureds, as their respective interests may appear, and each of
such policies shall contain, in form satisfactory to Landlord:

.1               the standard mortgage clause as required by the Mortgagee;

.2               a waiver by the insurer of any rights of subrogation or
indemnity or any other claim over, to which such insurer might otherwise be
entitled against Landlord, the Manager and their respective officers, directors,
agents, employees or those for whom it is in law responsible;

.3               an undertaking by the insurer to notify Landlord and the
Mortgagee in writing not less than 30 days prior to any proposed material
change, cancellation or other termination thereof;

.4               a provision that Tenant's insurance is primary and shall not
call into contribution any other insurance available to Landlord;

.5               a severability of interests clause and a cross-liability
clause, where applicable.

10.3

Proof of Insurance: Tenant shall provide to Landlord and the Mortgagee at the
time of execution of this Lease and thereafter on demand, and from time to time,
satisfactory evidence that the policies of insurance required to be maintained
by Tenant in accordance with this Lease are in fact being maintained, which
evidence shall be in the form of certificates of insurance, or if required by
Landlord or the Mortgagee, certified copies of each such insurance policy.

    10.4

Failure to Maintain: If Tenant fails to take out or keep in force any insurance
referred to in this Part 10 or should any such insurance not be approved by
either Landlord or the Mortgagee and should Tenant not rectify the situation
within forty-eight (48) hours following receipt by Tenant of written notice from
Landlord (stating, if Landlord or the Mortgagee do not approve of such
insurance, the reasons therefor), Landlord shall have the right, without
assuming any obligation in connection therewith, to effect such insurance at the
sole cost of Tenant and all outlays by Landlord shall be payable by Tenant to
Landlord and shall be due on the first day of the next month following said
payment by Landlord without prejudice to any other rights and remedies of
Landlord under this Lease.


--------------------------------------------------------------------------------

- 19 -

10.5

Damage to Leasehold Improvements: In case of damage to the Leasehold
Improvements, or any material part thereof, the proceeds of insurance in respect
thereto shall be payable to Landlord, and such proceeds shall be released to
Tenant (provided that Tenant is not in default hereunder) upon Tenant's written
request for progress payments, at stages determined by a certificate of the
Architect stating that repairs to each such stage have been satisfactorily
completed free of liens by Tenant or by Tenant's contractors. In the event
Tenant defaults in making such repairs, Landlord may, but shall not be obliged
to, perform the repairs and the proceeds may be applied by Landlord to the cost
thereof. If this Lease expires or is terminated at a time when the Premises or
Leasehold Improvements are damaged or destroyed as a result of a peril required
to be insured against by Tenant, Tenant shall pay or assign to Landlord free of
any encumbrance, an amount equal to the proceeds or the proceeds of insurance
required to be maintained by Tenant with respect to such damage or destruction.

    10.6

Increase in Insurance Premiums/Cancellation: Tenant shall not do or permit
anything to be done upon the Premises which shall cause the premium rate of
insurance on the Building to be increased. If the premium rate of insurance on
the Building shall be increased by reason of any act or omission of Tenant or
any use made of the Premises, Tenant shall pay to Landlord on demand the amount
of such premium increase. In the event of an actual or threatened cancellation
of any insurance on the Building or any adverse change thereto by the insurer by
reason of the use or occupation of the Premises, and if Tenant has failed to
remedy the situation, use, condition, occupancy or other factor giving rise to
such actual or threatened cancellation or adverse change within 24 hours after
notice thereof by Landlord, then Landlord may terminate this Lease by notice in
writing to Tenant or remedy the situation, use, condition, occupancy or other
factor giving rise to such actual or threatened cancellation or change, all at
the cost of Tenant to be paid forthwith on demand, and for such purposes
Landlord shall have the right to enter upon the Premises without further notice.

    10.7

Landlord's Insurance: Landlord agrees to insure the Building and the machinery,
boilers and equipment therein owned by Landlord (specifically excluding any
property which Tenant is obliged to insure under this Part 10) against "All
Risks" of loss in such reasonable amounts as would be carried by a prudent owner
of a comparable office building in the municipality. Landlord may also carry
public liability and property damage insurance with respect to the operation of
the Building, rental insurance and environmental insurance and any other forms
of insurance as it or the Mortgagee may reasonably determine to be advisable.
Notwithstanding that Tenant shall be contributing to Landlord's costs and
premiums respecting such insurance, Tenant shall not have any insurable or other
interest in any of Landlord's insurance other than the rights, if any, expressly
set forth in this Lease, and in any event, Tenant shall not have any interest
in, nor any right to recover any proceeds under any of Landlord's insurance
policies.

    10.8

Non-Liability for Loss, Injury or Damage: Tenant acknowledges and agrees that
Landlord shall not be liable for

.1               any death or injury arising from or out of any occurrence in,
upon, at or relating to the Lands or Building,

.2               damage to property of Tenant or others located on the Premises
however caused,

.3               any loss or damage to any property of Tenant or others from any
cause whatsoever (whether or not such property has been entrusted to Landlord,
its agents, servants or employees) and, without limiting the generality of the
foregoing, Landlord shall not be liable for any injury or damage to persons or
property resulting from fire, explosion, steam, water, rain, snow or gas which
may leak into or issue or flow from any part of the Building or from the water,
steam or drainage pipes or plumbing works of the Building or from any other
place or quarter,

.4               any damage caused by or attributable to the condition or
arrangement of any electric or other wiring,

--------------------------------------------------------------------------------

- 20 -

.5               any loss or damage of any kind arising from failure or
interruption of any Utility, including without limitation, any failure or
interruptions of any telecommunication, fibre optic or other information
technology facility utilized by Tenant and whether provided by Landlord or any
other provider,

.6               any damage caused by anything done or omitted to be done by
Landlord or by any other tenant or occupant of the Building,

.7               any claim or demand in connection with any injury, loss or
damage to Tenant, its agents, invitees or licensees, or to the property of
Tenant, its agents, invitees or licensees, where such injury, loss or damage
arises out of the security services in force or the lack thereof in the Building
from time to time, or

.8               in any event, any indirect or consequential damages suffered by
Tenant.

Without limiting the foregoing, Tenant hereby releases Landlord, and those for
whom it is in law responsible, from all losses, damages and claims of any kind
in respect of which Tenant is required to maintain insurance or is otherwise
insured. Tenant acknowledges that notwithstanding that Landlord may provide
connections or access within the Building for information technology systems
which Tenant uses in the operation of its business, Tenant shall have no claim
of any kind against Landlord with respect to any failure, interruption or
improper performance of any such information technology systems or equipment
whether located within or beyond the Building. Tenant shall look solely to third
party suppliers and service providers in respect of all such claims and Tenant
waives and releases any and all such claims it may otherwise have had against
Landlord.

    10.9

Indemnification of Landlord: Tenant shall indemnify Landlord and also save it
harmless from all losses, liabilities, damages, claims, demands and actions of
any kind or nature which Landlord shall or may become liable for or suffer by
reason of any breach, violation or non-performance by Tenant of any covenant,
term or provision of this Lease and against any and all losses, liabilities,
damages, claims, demands, actions and expenses in connection with loss of life,
personal injury or damage to property arising from any occurrence on the
Premises or arising from the occupancy or use by Tenant of the Premises, the
Lands or Building by Tenant, its agents, contractors, employees, servants,
licensees, concessionaires or invitees or occasioned wholly or in part by any
act or omission of Tenant, its agents, contractors, employees, servants,
licensees or concessionaires whether on the Premises, Lands or in the Building.
In case Landlord, without actual fault on its part, is made a party to any
litigation commenced by or against Tenant, Tenant shall hold Landlord harmless
and shall pay all costs and legal fees incurred or paid by Landlord in respect
of such litigation.

    10.10

Extension of Rights and Remedies: Every right, exemption from liability,
defence, immunity and waiver of whatsoever nature applicable to Landlord under
this Lease shall also be available and shall extend to benefit and to protect
all other companies owned, operated or controlled by or affiliated with Landlord
and the Manager and to protect their respective officers, directors, managers,
consultants and employees and for such purposes Landlord and the Manager is or
shall be deemed to be acting as agent or trustee on behalf of and for the
benefit of such companies and persons.

PART 11 - DAMAGE

11.1

Damage to Premises: It is understood and agreed that, notwithstanding the other
provisions of this Lease, should the Premises at any time be partially or wholly
destroyed or damaged by any cause whatsoever or should demolition of the
Premises be necessitated thereby or should the Premises become unfit for
occupancy by Tenant:

.1               subject as hereinafter provided in this section 11.1, Landlord
shall, to the extent of the insurance proceeds available for reconstruction and
actually received by Landlord from its insurers following an election by the
Mortgagee to apply all or any portion of such insurance proceeds against the
debt owing to the Mortgagee as the case may be, reconstruct the Premises in
accordance with Landlord's obligations to repair under the provisions of section
7.2 hereof. Upon substantial completion of Landlord's work, Landlord shall
notify Tenant, and Tenant shall forthwith commence and expeditiously complete
reconstruction and repair of the Premises, Leasehold Improvements and Trade
Fixtures in accordance with Tenant's obligations to repair under the provisions
of section 7.1 hereof;

--------------------------------------------------------------------------------

- 21 -

.2               rent shall not abate unless the Premises are rendered wholly or
partially unfit for occupancy by such occurrence and in such event Rent, as of
the date of such occurrence shall abate proportionately as to the portion of the
Premises rendered unfit for occupancy, but only for the period and to the extent
that proceeds of rental insurance are actually received by Landlord, or if
earlier, only until 30 days following receipt by Tenant of Landlord's notice
given to Tenant as provided in subsection 11.1.1 hereof, at which time Rent
shall recommence;

.3               if, in the opinion of the Architect, such opinion to be given
to Landlord and Tenant within 30 days of the date of such damage, the Premises
cannot be repaired and made fit for occupancy within 180 days next following any
occurrence, or if 30% or more of the Premises are damaged or destroyed, or, if
such damage occurs during the last 2 years of the Term, Landlord may, by written
notice to Tenant within 30 days of receipt of such opinion of the Architect, or
within 30 days after the occurrence of such damage where such damage occurs
during the last 2 years of the Term, terminate this Lease and Rent shall cease
and be adjusted as of the date of such occurrence, and Tenant shall immediately
vacate the Premises and surrender same to Landlord;

.4               in no event, including termination of this Lease in accordance
with the provisions of subsection 11.1.3 hereof, shall Landlord be liable to
reimburse Tenant for damage to, or replacement or repair of any Leasehold
Improvements, Trade Fixtures or of any Tenant Property.

11.2

Damage to the Building: It is understood and agreed that, notwithstanding the
other provisions of this Lease, should the Building at any time be partially or
wholly destroyed or damaged by any cause whatsoever, or should demolition of the
Building, or any part thereof, be necessitated thereby:

.1               subject as hereinafter provided in this section 11.2, Landlord
shall, to the extent of the insurance proceeds available for reconstruction and
actually received by Landlord from its insurers following any election by the
Mortgagee to apply all or any portion of such insurance proceeds against the
debt owing to the Mortgagee as the case may be, expeditiously reconstruct and
repair the Building, and to the extent necessary, the Premises, in accordance
with Landlord's obligations to repair under the provisions of section 7.2
hereof. Upon substantial completion of Landlord's work as it relates to the
Premises Landlord shall notify Tenant, and Tenant shall forthwith commence and
expeditiously complete reconstruction and repair of the Premises, Leasehold
Improvements and Trade Fixtures to the extent they are so affected, in
accordance with Tenant's obligations to repair under the provisions of section
7.1 hereof;

.2               rent shall not abate unless the Premises are rendered wholly or
partially unfit for occupancy by such occurrence, and in such event, Rent, as of
the date of such occurrence shall abate proportionately as to the portion of the
Premises rendered unfit for occupancy, but only for the period and to the extent
that proceeds of rental insurance are actually received by Landlord, or if
earlier, only until 30 days following receipt by Tenant of Landlord's notice
given to Tenant as provided in subsection 11.2.1 hereof, at which time Rent
shall recommence;

.3               if in the opinion of the Architect, such opinion to be given to
Landlord and Tenant within 30 days of the date of such damage, 30% or more of
the total Rentable Area of the Building is at any time destroyed or damaged in
whole or in part by any cause whatsoever, or by demolition caused or
necessitated thereby, or, if such damage occurs during the last 2 years of the
Term, notwithstanding that the Premises may be unaffected by such occurrence,
Landlord may, at its option, by written notice to Tenant, within 30 days of
receipt of such opinion of the Architect, or within 30 days after the occurrence
of such damage where such damage occurs during the last 2 years of the Term,
elect to terminate this Lease and Tenant shall within 30 days vacate the
Premises and Rent will abate as of the 30th day after Landlord's notice so long
as Tenant has vacated the Premises;

--------------------------------------------------------------------------------

- 22 -

.4               in repairing, reconstructing or rebuilding the Building or any
part thereof, Landlord may use designs, plans and specifications, other than
those used in the original construction of the Building, and Landlord may alter
or relocate, or both, any or all buildings, facilities and improvements,
including the Premises, provided that the Premises as altered or relocated shall
be substantially the same size and shall be in all material respects reasonably
comparable to the Premises, as defined herein; and

.5               in no event, including termination of this Lease in accordance
with the provisions of subsection 11.2.3 hereof, shall Landlord be liable to
reimburse Tenant for damage to, or replacement or repair of any Leasehold
Improvements, Trade Fixtures or of any Tenant Property.

11.3

Architect's Certificate: It is understood and agreed by Tenant that wherever a
certificate of the Architect is required or deemed appropriate by Landlord, the
certificate of the Architect shall bind the parties hereto as to completion of
construction of the Premises and the availability of services, the percentage of
the Premises or Building destroyed or damaged and the number of days required to
make repairs or reconstruct and the state of tenantability of the Premises, and
the state of completion of any work or repair of either Landlord or Tenant.

    11.4

Limitation on Landlord's Liability: Except as specifically provided in this
Lease, there will be no reduction or abatement of Rent and Landlord will have no
liability to Tenant by reason of any injury to or interference with Tenant's
business or Tenant Property arising from fire or other casualty, howsoever
caused, or from the making of any repairs resulting therefrom in or to any
portion of the Building. Notwithstanding anything contained in this Lease,
including sections 11.1 and 11.2, Rent payable by Tenant hereunder will not be
abated, if the damage is caused by any act or omission of Tenant, its officers,
directors, agents, servants, employees or any other person entering upon the
Premises under express or implied invitation of Tenant.

PART 12 - LANDLORD'S REMEDIES

12.1

Landlord May Perform Tenant's Covenants: If Tenant is in default of any of its
covenants, obligations or agreements under this Lease (other than its covenant
to pay Rent) and such default shall have continued for a period of 10
consecutive days after notice by Landlord to Tenant specifying with reasonable
particularity the nature of such default and requiring the same to be remedied
(or, if by reason of the nature thereof, such default cannot be cured by the
payment of money and cannot with due diligence be wholly cured within such 10
day period, if Tenant shall fail to proceed promptly to cure the same or shall
thereafter fail to prosecute the curing of such default with due diligence),
Landlord, without prejudice to any other rights which it may have with respect
to such default, may remedy such default and the cost thereof to Landlord
together with interest at the Interest Rate thereon from the date such cost was
incurred by Landlord until repaid by Tenant shall be treated as Additional Rent
and added to the Rent due on the next succeeding date on which Basic Rent is
payable. Notwithstanding the above, if the nature of the default is such that it
can be wholly cured in less than 10 days, then Landlord's notice shall stipulate
such reasonable lesser period, and if the default is not remedied within the
time period set out, Landlord may remedy the default as set out above.

    12.2

Re-Entry: It is a condition of this Lease that when:

.1               Tenant fails to pay when due any Rent, whether lawfully
demanded or not;

.2               Tenant is in default of any of its covenants, obligations or
agreements under this Lease (other than its covenant to pay Rent) and such
default has continued for a period of 10 consecutive days (or such shorter
period set out in Landlord's notice as may be reasonable in the circumstances)
after notice by Landlord to Tenant specifying with reasonable particularity the
nature of such default and requiring the same to be remedied, or, if by reason
of the nature thereof, such default cannot be cured by the payment of money and
cannot with due diligence be wholly cured within such 10 day period, if Tenant
has failed to proceed promptly to cure the same or has thereafter failed to
prosecute the curing of such failure with due diligence;

--------------------------------------------------------------------------------

- 23 -

.3               an execution issues against any property of Tenant or any
guarantor or indemnifier of this Lease and remains outstanding for more than 10
days, or any receiver of any property of Tenant or any guarantor or indemnifier
of this Lease is appointed, or Tenant or any guarantor or indemnifier of this
Lease becomes insolvent or makes application for relief from creditors under the
provisions of any statute now or hereafter in force or, under the Bankruptcy and
Insolvency Act, files a notice of intention or a proposal, makes an assignment
in bankruptcy, has a receiving order made against it or otherwise becomes
bankrupt or insolvent, or any action, steps or proceedings whatever, are taken
with a view to the winding up, dissolution or liquidation of Tenant or any
guarantor or indemnifier of this Lease, or with a view to the restructuring or
compromise of any debt or other obligation of Tenant or any guarantor or
indemnifier of this Lease;

.4               any insurance policy is cancelled or not renewed by any insurer
by reason of any particular use or occupation of the Premises;

.5               the Premises have been abandoned, or have become vacant or have
remained unoccupied for a period of 5 consecutive days without the consent of
Landlord or the Premises have been used or occupied by any other person or
persons other than Tenant or any person permitted by Part 9 hereof; or

.6               Tenant or any Related Corporation is in default of any of its
covenants, obligations or agreements under any lease or other written agreement
between it and Landlord (as owner or as manager) or any company which is a
Related Corporation to Landlord and such default shall have continued for such
period of time that Landlord's (or such Related Corporation) remedies have
become exercisable thereunder;

.7               a receiver, interim receiver, trustee, liquidator or a receiver
and manager is appointed for all or part of Tenant Property or business or of an
Indemnifier's, occupant's, licensee's, concessionaire's or franchisee's property
or business; or

.8               Tenant has not discharged or vacated any lien referred to in
section 7.4 within 48 hours after notice from Landlord requiring Tenant to do
so,

.9               Tenant makes a bulk sale of its goods or moves or commences,
attempts or threatens to move its goods, chattels and equipment out of the
Premises (other than in the normal course of its business) or Tenant ceases to
conduct business from the Premises; or

.10              termination of this Lease by Landlord is permitted under any
other part of this Lease or in law;

then, and in any of such cases, the then current month's Rent together with the
Rent for the three (3) months next ensuing shall immediately become due and
payable, and at the option of Landlord the Term shall become forfeited and void,
and Landlord without notice or any form of legal process whatever may forthwith
re-enter the Premises or any part thereof in the name of the whole and repossess
the same as of its former estate, anything contained in any statute or law to
the contrary notwithstanding. Landlord may expel all persons and remove all
property from the Premises and such property may be removed and sold or disposed
of by Landlord as it deems advisable or may be stored in a public warehouse or
elsewhere at the cost and for the account of Tenant without Landlord being
considered guilty of trespass or conversion or becoming liable for any loss or
damage which may be occasioned thereby, provided, however, that such forfeiture
shall be wholly without prejudice to the right of Landlord to recover arrears of
rent and damages for any antecedent default by Tenant of its covenants under
this Lease. Should Landlord at any time terminate this Lease by reason of any
such event, then, in addition to any other remedies it may have, it may recover
from Tenant all damages it may incur as a result of such termination.

Notwithstanding any termination of this Lease, Landlord shall be entitled to
receive Rent and Rental Tax up to the time of termination plus accelerated rent
as herein provided and damages including but not limited to:

.1               damages for the loss of Rent and Rental Tax suffered by reason
of this Lease having been prematurely terminated;

--------------------------------------------------------------------------------

- 24 -

.2               the costs of reclaiming and repairing the Premises; and

.3               solicitor's fees and disbursements on a solicitor and his
client basis.

12.3

Right to Distrain: Tenant agrees that Landlord shall have the right to distrain
for any arrears of Rent without notice to Tenant, in addition to the other
rights reserved to it. For such purpose Landlord shall have the right to enter
the Premises as agent of Tenant either by force or otherwise without being
liable for any prosecution therefor and to take possession of any goods and
chattels whatever on the Premises, and to sell the same at public or private
sale and apply the proceeds of such sale on account of the Rent or in
satisfaction of the breach of any covenant, obligation or agreement of Tenant
under this Lease and Tenant shall remain liable for the deficiency, if any.
Notwithstanding anything contained in any statute concerning commercial
tenancies in the province in which the Building is located, (the "Act") or any
successor legislation or other statute which may hereafter be passed to take the
place of the said Act or to amend the same, none of the goods and chattels of
Tenant at any time during the continuance of the Term shall be exempt from levy
by distress for Rent and Tenant hereby waives all and every benefit that it
could or might have under such Act. Upon any claim being made for such exemption
by Tenant, or on distress being made by Landlord, this provision may be pleaded
as an estoppel against Tenant in any action brought to test the right to the
levying of distress upon any such goods.

   

In exercising its right to distrain, Landlord in addition to the rights reserved
to it shall have the right:

.1               to enter the Premises by force or otherwise without being
liable for any prosecution therefor;

.2               to change the locks on the Premises in order to prevent the
removal by Tenant or any other person of the goods and chattels which are being
distrained without thereby re-entering the Premises or terminating this Lease;
and

.3               to levy distress after sunset and before sunrise.

12.4

Landlord May Follow Chattels: In case of removal by Tenant of the goods or
chattels of Tenant from the Premises, Landlord may follow the same for 30 days
in the same manner as is provided for in the Act or any successor legislation or
other statute which may hereafter be passed to take the place of the Act or to
amend the same.

    12.5

Rights Cumulative: The rights and remedies given to Landlord in this Lease are
distinct, separate and cumulative, and no one of them, whether or not exercised
by Landlord shall be deemed to be in exclusion of any other rights or remedies
provided in this Lease or by law or in equity.

    12.6

Acceptance of Rent Non-Waiver: No receipt of monies by Landlord from Tenant
after the termination of this Lease shall reinstate, continue or extend the
Term, or affect any notice previously given to enforce the payment of Rent then
due or thereafter falling due or operate as a waiver of the right of Landlord to
recover possession of the Premises by proper action, proceeding or other remedy;
it being agreed that, after the service of a notice to cancel or terminate this
Lease and after the commencement of any action, proceeding or other remedy, or
after a final order or judgment for possession of the Premises, Landlord may
demand, receive and collect any monies due, or thereafter falling due without in
any manner affecting such notice, action, proceeding, order or judgment; and any
and all such monies so collected shall be deemed payments on account of the use
and occupation of the Premises or at the election of Landlord on account of
Tenant's liability hereunder.

PART 13 - ADDITIONAL PROVISIONS

13.1

Landlord Default: If Landlord is in default, Tenant shall not have or exercise
any right or remedy with respect thereto unless such default continues for 30
days or such longer period as may be reasonably required in the circumstances to
cure such default after notice by Tenant to Landlord specifying reasonable
details of the default and requiring it to be remedied.


--------------------------------------------------------------------------------

- 25 -

13.2

Relocation: Tenant agrees that, despite any other provision of this Lease,
Landlord has the right at any time and from time to time before or during the
Term to rearrange the Premises or to change the location of the Premises to
comparable space in the Complex. Tenant agrees to vacate the Premises and move
to such other premises not later than 60 days following Landlord's notice to
Tenant requiring Tenant to relocate failing which Tenant shall be deemed to be
overholding in the Premises. If Landlord exercises its right to rearrange the
Premises or change its location, the appropriate modifications will be made to
the Basic Information and, if appropriate, the Basic Rent will be adjusted.
Landlord's exercise of its rights under this section does not constitute a
re-entry or a breach of Landlord's covenant for quiet enjoyment contained in
this Lease or implied by law. If Landlord exercises its right to rearrange the
Premises or to change the location of the Premises after the date on which
Landlord notifies Tenant that the Premises are ready for installation of
Leasehold Improvements, Landlord will reimburse Tenant for the direct costs it
reasonably incurs because of the rearrangement or relocation of the Premises.
Landlord also reserves the right to rearrange any demising walls for purposes of
providing required fire or emergency corridors or of otherwise complying with
law and the requirements of Authorities from time to time.

    13.3

Demolition: Notwithstanding anything contained in this Lease to the contrary, if
Landlord intends to demolish, renovate, remodel or alter the Building to such an
extent that Landlord requires possession of the Premises, then Landlord, upon
giving Tenant 180 days written notice, shall have the right to terminate this
Lease and this Lease shall expire on the expiration of 180 days from the date of
giving of such notice without compensation of any kind to Tenant.

    13.4

Effect of Termination: The expiry or termination of this Lease whether by elapse
of time or by the exercise of any right of either Landlord or Tenant pursuant to
this Lease shall be without prejudice to the right of Landlord to recover
arrears of rent and to recover damages for an antecedent default by Tenant.

PART 14 - TRANSFERS BY LANDLORD

14.1

Sales, Conveyance and Assignment: Nothing in this Lease will restrict the right
of Landlord to sell, convey, assign or otherwise deal with all or any part of
the Building, subject only to the rights of Tenant under this Lease.

    14.2

Effect of Sale, Conveyance or Assignment: A sale, conveyance or assignment of
the Lands and the Building will operate to release Landlord from liability from
and after the effective date thereof upon all of the covenants, terms and
conditions of this Lease, express or implied, except as such may relate to the
period prior to such effective date, and Tenant will thereafter look solely to
Landlord's successors in interest in and to this Lease. This Lease will not be
affected by any such sale, conveyance or assignment, and Tenant will attorn to
Landlord's successor in interest thereunder.

    14.3

Subordination: Unless this Lease is required by Mortgagee or by Landlord to be
registered (by caveat or otherwise) in priority to any such Mortgage, this Lease
is and will be subject and subordinate in all respects to any and all Mortgages,
now or hereafter placed on the Building or Lands, and to all renewals,
modifications, consolidations, replacements and extensions thereof.

    14.4

Attornment: Subject to section 14.5, if the interest of Landlord is transferred
to any person including a Mortgagee (herein called "Purchaser") by reason of
foreclosure or other proceedings for enforcement of any Mortgage including
obtaining possession by a Mortgagee or by delivery of a transfer or deed in lieu
of such foreclosure, or other proceedings, Tenant will immediately and
automatically attorn to Purchaser.

    14.5

Nondisturbance: No attornment by Tenant under section 14.4 will be effective
unless and until, Purchaser delivers to Tenant a written undertaking, binding
upon Purchaser and enforceable by and for the benefit of Tenant, that despite
such enforcement proceedings and transfer this Lease and Tenant's rights
hereunder, will continue undisturbed while Tenant is not in default of this
Lease.


--------------------------------------------------------------------------------

- 26 -

14.6

Effect of Attornment: Upon attornment under section 14.4 this Lease will
continue in full force and effect as a direct lease between Purchaser and
Tenant, upon all of the same terms, conditions and covenants as are set forth in
this Lease except that, after such attornment, Purchaser will not be

.1               liable for any act or omission of Landlord prior to such
attornment, or

.2               subject to any offsets or defences which Tenant might have
against Landlord prior to such attornment, or

.3               bound by any prepayment by Tenant of more than one month's
installment of Rent, or by any previous modification of this Lease, unless such
prepayment or modification will have been approved in writing by Purchaser.

14.7

Execution of Instruments: Except as otherwise provided herein, the subordination
and attornment provisions of this Part 14 will be self-operating and except as
set out in section 14.5 no further instrument will be required. Nevertheless
Tenant, on request by and without cost to Landlord or any successor in interest,
will execute and deliver any and all instruments further evidencing such
subordination and (where applicable hereunder) attornment.

PART 15 - MISCELLANEOUS

15.1

Certification: Landlord and Tenant respectively agree that within 10 days after
a written request therefor, they shall execute and deliver to the other or to
such person as may be identified in the written request (but in no event more
than twice in any year) a written statement certifying that this Lease is
unmodified and is in full force and effect (or if modified stating the
modifications and that this Lease is in full force and effect as modified), the
amount of the Basic Rent and the date to which it as well as all other charges
under this Lease have been paid, whether or not there is any existing default on
the part of Landlord or Tenant of which the person signing the certificate has
notice and giving as well such further information as the person requesting the
certificate shall reasonably require.

    15.2

Rights of Mortgagees: If at any time during the currency of a Mortgage of the
interest of Landlord in the Premises or Building, notice of which has been given
to Tenant, Landlord shall be in default under this Lease and such default would
give rise to a right in Tenant to terminate this Lease, Tenant, before becoming
entitled as against the holder of such Mortgage to exercise any right to
terminate this Lease, shall give to such Mortgagee notice in writing of such
default. Such Mortgagee shall have 60 days after the giving of such notice, or
such longer period as may be reasonable in the circumstances, within which to
remedy such default, and if such default is remedied within such time Tenant
shall not by reason thereof terminate this Lease. The rights and privileges
granted to any such Mortgagee by virtue of this section shall not be deemed to
alter, affect or prejudice any of the rights and remedies available to Tenant as
against Landlord. Any notice to be given to such Mortgagee shall be deemed to
have been properly given if mailed by registered mail to its most recent address
of which Tenant has notice.

    15.3

Joint and Several Liability: If two or more individuals, corporations,
partnerships or other business associations (or any combination of two or more
thereof) sign this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay Rent and to
perform all other obligations hereunder shall be deemed to be joint and several.
In like manner, if Tenant is a partnership or other business association, the
members of which are, by virtue of statute or general law, subject to personal
liability, the liability of each such member shall be joint and several. Tenant
warrants and represents that it is duly formed and in good standing, and has
full corporate or partnership authority, if applicable and as the case may be,
to enter into this Lease, and has taken all corporate or partnership action, if
applicable and as the case may be, necessary to make this Lease a valid and
binding obligation, enforceable in accordance with its terms.


--------------------------------------------------------------------------------

- 27 -

15.4

Landlord and Tenant Relationship: No provision of this Lease is intended to nor
creates a joint venture or partnership or any other similar relationship between
Landlord and Tenant, it being agreed that the only relationship created by this
Lease is that of landlord and tenant.

    15.5

No Waiver: No condoning or waiver by either Landlord or Tenant of any default or
breach by the other at any time or times in respect of any of the terms,
covenants and conditions contained in this Lease to be performed or observed by
the other shall be deemed to operate as a waiver of Landlord's or Tenant's
rights under this Lease, as the case may be, in respect of any continuing or
subsequent default or breach nor so as to defeat or affect in any way the rights
or remedies of Landlord or Tenant under this Lease, as the case may be, in
respect of any such continuing or subsequent default or breach. Unless expressly
waived in writing, the failure of Landlord or Tenant to insist in any case upon
the strict performance of any of the terms, covenants or conditions contained in
this Lease to be performed or observed by the other shall not be deemed to
operate as a waiver of the future strict performance or observance of such
terms, covenants and conditions.

    15.6

Expropriation: Landlord and Tenant shall co-operate in respect of any
expropriation of all or any part of the Premises or the Lands and Building so
that each party may receive the maximum award to which it is entitled in law. If
the whole or any part of the Premises or of the Lands and Building are
expropriated, as between the parties hereto, their respective rights and
obligations under this Lease shall continue until the day on which the
expropriating authority takes possession thereof. If, in the case of partial
expropriation of the Premises this Lease is not frustrated by operation of
governing law and such expropriation does not render the remaining part of the
Premises untenantable for the purposes of this Lease, Tenant and Landlord shall
restore the part not so taken in accordance with their respective repair
obligations under the provisions of Part 7 of this Lease. In this section the
word "expropriation" shall include a sale by Landlord to any authority with
powers of expropriation, in lieu of or under threat of expropriation.

    15.7

Additional Costs: Tenant agrees to pay Landlord as Rent, upon written request
therefor, any and all costs, including without limitation, costs of additional
security, cleaning and legal costs, incurred by Landlord as a result of
picketing, demonstration or other activity within or about the Building which is
initiated by members of any organization or group including, without limitation,
a trade union, and which is directed at Tenant, its contractors, subcontractors,
suppliers or employees or at Tenant's operations in the Building.

    15.8

Notice: Any notice required or contemplated by any provision of this Lease shall
be given in writing and shall be signed by the party giving the notice,
addressed, in the case of Landlord to its Manager at the address shown in Part
1; in the case of notice to Tenant to it at the Premises or at the address shown
in Part 1; and in the case of notice to the Indemnifier to it at the address
shown in Part 1, in each case delivered or sent by facsimile or by registered
mail, postage prepaid, return receipt requested. The time of giving of such
notice if mailed shall be conclusively deemed to be the 5th business day after
the day of such mailing unless regular mail service is interrupted by strikes or
other irregularities. Such notice, if delivered or sent by facsimile, shall be
conclusively deemed to have been given and received at the time of such delivery
or the time of sending by facsimile, in either case, unless received on a
non-business day, or after 5:00 p.m. in which event such notice shall be deemed
to have been given and received on the next business day. If in this Lease two
or more persons are named as Tenant, such notice shall be delivered personally
to any one of such persons. Provided that either party may, by notice to the
other, from time to time designate another address in Canada to which notices
given more than 10 days thereafter shall be addressed. Any notice to be given by
Landlord may be signed and given by Landlord or by the Manager.

    15.9

Non Merger: There shall be no merger of this Lease nor of the leasehold estate
created hereby with the fee estate in the Lands or any part thereof by reason of
the fact that the same person, firm, corporation or entity may acquire or own or
hold directly or indirectly: (a) this Lease or the leasehold estate created
hereby or any interest in this Lease or any such leasehold estate; and (b) the
fee estate in the Lands or any part thereof or any interest in such fee estate.
No such merger shall occur unless and until Landlord, Tenant and Landlord's
Mortgagees (including a trustee for bondholders) shall join in a written
instrument effecting such merger and shall duly record the same.


--------------------------------------------------------------------------------

- 28 -

15.10

Lease Entire Agreement: There are no covenants, representations, warranties,
agreements or conditions expressed or implied, collateral or otherwise forming
part of or in any way affecting or relating to this Lease or the Premises save
as expressly set out in this Lease and this Lease constitutes the entire
agreement between Landlord and Tenant and may not be amended or modified except
by subsequent agreement in writing of equal formality executed by Landlord and
Tenant. The submission of this Lease for examination does not constitute an
offer, a reservation of or option for the Premises, and this Lease becomes
effective as a lease only upon execution and delivery thereof by both Landlord
and Tenant.

    15.11

Registration: Tenant shall not register this Lease on the title to the Lands;
however, Tenant after having paid to Landlord the sum of $500.00 as an
additional deposit which Landlord may use to defer costs incurred in removing
such registration at the end of the Term, may register a Notice of Lease on
title to the Lands, at its sole cost, provided such Notice of Lease shall
describe only the parties, the Premises, the Term of this Lease, and any
renewals. Such Notice of Lease shall be prepared by Tenant's solicitors, and
shall be subject to the prior written approval of Landlord and its solicitors,
and shall be registered at Tenant's expense. Upon expiry or termination of this
Lease, Tenant shall forthwith remove or discharge from registration any such
Notice of Lease.

    15.12

Name of Building: Tenant shall not refer to the Building by any name other than
that, if any, designated from time to time by Landlord, and Tenant may use such
designated name of the Building for the business address of Tenant but for no
other purpose. Landlord will have the right, after 30 days notice to Tenant, to
change the name, number or designation of the Building or any part thereof,
during the Term without liability of any kind to Tenant.

    15.13

Governing Law: This Lease shall be construed in accordance with the laws having
application in the Province in which the Building is situate and the parties
attorn to the exclusive jurisdiction of the courts of such Province to deal with
all actions in respect of this Lease. The section headings of this Lease have
been inserted for convenience of reference only and they shall not be referred
to in the interpretation of this Lease. This Lease shall be read with all
changes of gender and number required by the context. Time shall be of the
essence of this Lease and each of the provisions hereof.

    15.14

Survival of Tenant's Covenants: All agreements, covenants and indemnifications
in this Lease made by Tenant shall survive the expiration or earlier termination
of this Lease, anything to the contrary in this Lease or at law notwithstanding.

    15.15

Quiet Enjoyment: Landlord agrees that so long as Tenant duly pays the Rent
hereby reserved and duly observes and performs the agreements, terms and
conditions herein on its part to be observed and performed, Tenant shall and may
peaceably possess and enjoy the Premises for the Term without any hindrance,
interruption or disturbance from Landlord, subject nevertheless to the terms,
covenants, conditions and limitations of this Lease.

    15.16

Severability: If any provision of this Lease or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby and each provision of this Lease shall be
separately valid and enforceable to the fullest extent permitted by law.

    15.17

Amendments: This Lease may not be amended or altered except by instrument in
writing signed by Landlord and Tenant.

    15.18

Assigns: This Lease shall enure to the benefit of and be binding upon the
parties hereto, shall be binding upon their respective successors and assigns
and subject to the limitations on Transfer by Tenant set forth above, shall
enure to the benefit of and be enforceable by only such successors and assigns
which have undertaken to assume and to perform each of the covenants of the
party to which they have succeeded or from which they have received such
assignment in the same manner and to the same extent as if originally named in
this Lease as such party.


--------------------------------------------------------------------------------

- 29 -

15.19

Status of Manager: Tenant acknowledges that the Manager has executed this Lease
solely in its representative capacity as property manager for Landlord and the
Manager shall have no personal liability under the provisions of this Lease.
Subject to the foregoing, the Manager shall represent and act for and on behalf
of Landlord for all purposes of this Lease.

    15.20

Acceptance by Tenant: Tenant does hereby accept this Lease of the Premises to be
held by it as tenant, subject to the conditions, restrictions and covenants set
forth in this Lease.

    15.21

Tenant's Review of Lease: Tenant acknowledges and agrees that this Lease has
been negotiated and approved by each of Landlord and Tenant and, notwithstanding
any rule or maxim of law or construction to the contrary, any ambiguity or
uncertainty will not be construed against either Landlord or Tenant by reason of
the authorship of any provision contained in this Lease.

IN WITNESS WHEREOF the parties hereto have executed this indenture by their
authorized officers in that behalf, or by Tenant's signature hereto if Tenant is
not incorporated, as of the date first above written.

LANDLORD: DUNDEAL SUMMER 2011 COLLECTION (GP) INC.,   By its Manager, Dundee
Realty Management Corp.         Per: /s/ Ana Radic   Name:        Ana Radic  
Title: Senior Vice President, Eastern Region          I have authority to bind
the Corporation             TENANT: XTRA-GOLD RESOURCES CORP.         Per: /s/
Paul Zyla   Name: Paul Zyla   Title: President          I have authority to bind
the Corporation

If the Tenant is a corporation it must execute this Lease by signature of its
duly authorized officer(s) under its corporate seal or if no corporate seal is
affixed indicate the name(s) and capacity of the signing officers and if a
partnership must execute this Lease by the signatures of the general partner(s)
under seal, and if an individual must execute this Lease by the individual's
signature under seal. Except in the case of corporations all signatures must be
witnessed.

--------------------------------------------------------------------------------

SCHEDULE 1

LEGAL DESCRIPTION

PIN 21403-0085 (LT)

PT TOWN LT 4 S/S RICHMOND ST PL TOWN OF YORK TORONTO AS IN CT684760; TORONTO ,
CITY OF TORONTO

T/W EASE OVER PT OF TOWN LT 4 S/S RICHMOND STREET W PL TOWN OF YORK TORONTO, PT
1 66R20964, AS IN AT451404.

Being the whole of the said PIN

--------------------------------------------------------------------------------

SCHEDULE 2

FLOOR PLAN

[exhibi1.gif]

--------------------------------------------------------------------------------

SCHEDULE 3

DEFINITIONS

In this Lease, unless there is something in the subject matter or context
inconsistent therewith:

"Additional Rent" means the Tenant's Share of Realty Taxes and Operating Costs,
payments for Utilities and light fixtures, and all payments for Additional
Services, and such other sums, excluding Basic Rent, otherwise payable by Tenant
in accordance with the terms of this Lease, whether to Landlord or others.

"Additional Services" means any additional service, Utilities and/or supervision
provided to Tenant and supplied by Landlord or by anyone authorized by Landlord
and not otherwise expressly provided for as a standard service under this Lease,
at rates and charges determined by Landlord; by way of example, adjusting and
balancing HVAC Facilities, cleaning of carpets, moving furniture, construction,
installation and alterations to or removal of Leasehold Improvements, providing
HVAC for periods in excess of Normal Business Hours and access and connection to
fibre optics or other enhanced information technology, are each Additional
Services.

"Alterations" has the meaning provided in section 7.4.2.

"Architect" means the architect, surveyor or engineer from time to time
appointed by Landlord.

"assignment" means any transaction whereby any rights of Tenant under this Lease
are transferred to anyone (whether immediately, conditionally or contingently)
and includes an assignment or specific or floating charge whereby the interest
of Tenant or the Premises is mortgaged or pledged as security for any
indebtedness or other obligation and includes an assignment by operation of law
and any change in the identity of the party having the right to possession or
actually in possession of the Premises.

"Authority" means the federal, provincial, and municipal governments, the
courts, administrative and quasi-judicial boards and tribunals and any other
organizations or entities with the lawful authority to regulate, or having a
power or right conferred at law or by or under a statute over, Landlord, Tenant,
the Building, the Lands or the Premises including the businesses carried on
therein;

"Basic Information" means the information set out in Part 1 of this Lease.

"Basic Rent" means the basic rent payable by Tenant pursuant to section 5.2 of
this Lease.

"Building" means the buildings, structures, and improvements from time to time
during the Term erected on the Lands together with all fixtures, sprinklers,
elevators, escalators, HVAC Facilities and mechanical and electrical equipment
and machinery and water, gas, sewage, telephone and other communication
facilities and electrical power services and Utilities comprised therein,
belonging thereto, connected therewith or used in the operation thereof, and now
or hereafter constructed, erected and installed therein and thereon, and all
alterations, additions, and replacements thereto, and includes the Common Areas
but excludes all Leasehold Improvements made, constructed, erected or installed
therein by or on behalf of Tenant and any other tenant of premises therein.

"business day" means a day other than a Saturday or Sunday or statutory holiday
in the Province of Ontario.

"Business Tax" means any business tax or assessment or any other tax,
assessment, rate or levy imposed by any Authority having jurisdiction, in
respect of, any business carried on, in, from or through the Premises or the
whole or any part of the Building or any use, possession or occupancy of any
property, premises or space in the Building.

"Capital Tax" means any tax or taxes payable by the Taxpayer to any taxing
authority based upon or computed by reference to the value of the Lands and
Building or the paid-up capital or place of business of the Taxpayer, including
without limitation provincial capital tax and federal large corporations tax. If
the system of capital taxation shall be altered such that any new capital tax
shall be levied or imposed in substitution or replacement for or in addition to
Capital Tax from time to time levied or imposed, then any such new tax or levy
shall be deemed to be Capital Tax or included in Capital Tax.

--------------------------------------------------------------------------------

- 2 -

"Capital Tax for the Building" is included in Operating Costs and for any Fiscal
Period means the amount calculated by multiplying the aggregate book value to
the Taxpayer of the Lands and Building (and all equipment used in connection
therewith) by the applicable Capital Tax rate imposed, from time to time, by the
taxing authority having jurisdiction. Aggregate book value shall be net of
depreciation and amortization for financial statement purposes and determined as
at the end of such Fiscal Period and may be imputed by Landlord (i) as if the
Lands and Building was the only property of the Landlord, but with any
applicable tax exemption allocated equitably by Landlord amongst all of its
properties and/or assets, and (ii) on the basis of the Landlord's determination
of the amount of capital attributable to the Lands and Building. The parties
acknowledge that Capital Tax for the Lands and Building is an approximation
based upon the concept of Capital Tax, and is not necessarily the actual Capital
Tax paid or payable by the Taxpayer in respect of the Lands and Building. If the
calculation or basis of Capital Tax changes then Landlord may adjust the
calculation or basis of such amount to reasonably reflect such change.

"change in control" means, in the case of any corporation or partnership, the
transfer, by sale, assignment, operation of law, transmission on death,
mortgage, trust, issuance from treasury, cancellation or redemption, or
otherwise, of any shares, voting rights or interest, which will result in a
change of the identity of the person exercising, or who might exercise,
effective control of such corporation or partnership whether directly or
indirectly, unless such change occurs as the result of trading in shares listed
upon a recognized stock exchange.

"Commencement Date" is defined in section 1.8 hereof.

"Common Areas" means:

(i)               all common areas and facilities within the Building from time
to time furnished or designated (and which may be changed) by Landlord, whether
or not the areas are open to the general public, and are deemed to include any
fixtures, chattels, systems, decor, signs, roofs, parking facilities, or
landscaping contained in them or maintained or used in connection with them, and
are deemed to include the city sidewalks adjacent to the Lands, access areas to
the Delivery Facilities, and any pedestrian walkway system, park or other
facility in respect of which Landlord is from time to time subject to
obligations in its capacity as owner or lessee of the Lands or Building or both,
some parts of which are for the use in common, in such manner as Landlord may
designate and permit, by tenants of premises in the Building and all others
entitled thereto including, without restricting the generality of the foregoing,
lobbies, corridors, together with washrooms, fan rooms, janitors' closets,
electrical closets and other closets not situate within the demising line of any
premises in the Building, and parking areas; and

(ii)              all portions of the Lands not from time to time demised by
Landlord and not covered by any building (other than service buildings)
available for the general benefit of all tenants of the Building and including
without restricting the generality of the foregoing, parking areas, access
roads, driveways, sidewalks and landscaped areas.

"Complex" means such of the following buildings and improvements located in
Toronto, Ontario, which are owned or controlled by the Landlord and which are
municipally known respectively as 330 Bay Street, 350 Bay Street, 357 Bay
Street, 360 Bay Street, 366 Bay Street, 8 King Street East, 10 King Street East,
18 King Street East, 78-80 Richmond Street West, 56 Temperance Street and 36
Toronto Street.

"Construction Schedule" means the provisions set forth in Schedule 5 to this
Lease.

"Contaminant" means any solid, liquid, or gaseous substance, any Hazardous
Waste, any Toxic Substances, any odour, heat, sound vibration, radiation or
combination of any of them that may, if Discharged, have an adverse effect on
the environment or on people, property or the normal conduct of business.

"Delivery Facilities" means those portions of the Common Areas on and below the
street level that are from time to time designated by Landlord as facilities to
be used in common by Landlord, tenants of the Building, and others, for purposes
of loading, unloading, delivery, dispatch and holding of merchandise, goods and
materials entering or leaving the Building and giving vehicular access to
portions of the Building.

--------------------------------------------------------------------------------

- 3 -

"Design Criteria Manual" means Landlord's manual, as amended and supplemented
from time to time, setting out standards and procedures applicable to any work
or material for the Premises including preparation and approval of plans and the
conduct and completion of Tenant's work whether at the beginning or at any time
during the Term. Such manual shall provide for architectural, mechanical and
Utilities standards, specifications and criteria established by Landlord, from
time to time, for rentable premises in the Building, including but not limited
to standards, specifications and criteria for all interior improvements.

"Discharge" means any spill release, escape, leak or movement of a Contaminant
into the environment, the indoor or outdoor air, into or onto the ground, into
the surface water or ground water, into the sewers or any watercourse, or into,
onto or from the Premises or the Building.

"Environmental Law" means the statutes, regulations, policies, directives,
orders, approvals and other legal requirements of an Authority or of the common
law which affect the Lands, the Building, the Premises, and Landlord's or
Tenant's business, and which impose any obligations relating to the protection,
conservation or restoration of the environment, the Lands, the Premises or the
Building.

"Fiscal Period" means the period designated as such from time to time by
Landlord.

"General Building Expense" means that portion of all costs, charges and expenses
which are attributable to the operation, repair and maintenance of the Building
and Lands or incurred to reduce Operating Costs but which are not attributable
solely to the operation, repair and maintenance of the Common Areas or any
rentable component of the Building, as allocated by Landlord to the Building on
such basis as Landlord may, from time to time, determine to be equitable.

"Gross Revenue" means all Basic Rent, Additional Rent, earned interest,
commissions, royalties, bonuses, Operating Cost recoveries, revenue, if any,
from any parking facilities, damage recoveries, tax recoveries, insurance
proceeds relating to lost revenue and all other amounts, rights and benefits of
any kind whatsoever actually received, receivable or derived by the Landlord
from the Building, all calculated in accordance with generally accepted
accounting principles and practices consistent with the commercial real estate
industry in Canada including, without limitation, an amount deemed to be
received for any rent-free period calculated on the basis of the monthly rent
payable immediately following the rent-free period under a Tenant's lease.

"Hazardous Waste" means any hazardous waste, hazardous product, deleterious
substance, special waste, liquid industrial waste, bio-medical waste, dangerous
goods or substance which is controlled or regulated under Environmental Law. For
ease of reference, this includes, but is not limited to, any waste which is
composed in whole or in part of substances which are: (i) corrosive, (ii)
ignitable, (iii) pathological, (iv) radioactive, (v) reactive, or (vi) toxic;
and liquid waste, whether or not from a commercial or industrial process, that
cannot lawfully be disposed of through the municipal sewers.

"HVAC" means heating, ventilating or cooling or any combination thereof.

"HVAC Cost" means that portion of all costs in the Fiscal Year for the
operation, repair, replacement and maintenance of the systems for heating,
ventilating, and air-conditioning the Building as established by Landlord from
time to time on a fair and equitable basis which reflects load and hours of
operation, (and includes depreciation at reasonable rates on such systems) as
allocated by Landlord to the Building on such basis as Landlord may, from time
to time, determine equitable.

"HVAC Facilities" means facilities and equipment used for or in connection with
the provision and supply of HVAC, as from time to time existing.

"Indemnifier" includes Indemnifier named in this Lease and its respective heirs,
executors, administrators, successors and assigns, as the case may be.

--------------------------------------------------------------------------------

- 4 -

"Interest" or "Interest Rate" means interest at a rate equivalent to three (3%)
per cent per annum in excess of the prime lending rate of a Canadian bank
designated by Landlord where the prime lending rate of such bank means the rate
of interest (now commonly known as that bank's "prime rate"), expressed as a
rate per annum, charged by such bank in Toronto on commercial demand loans made
by it in Canadian dollars at such time to its most creditworthy borrowers.

"Landlord" includes Landlord named in this Lease and its respective heirs,
executors, administrators, successors and assigns, as the case may be.

"Lands" means the lands described in Schedule 1 annexed hereto as supplemented
or diminished from time to time by Landlord.

"Landlord's Improvements" means improvements to be constructed or installed in
or to the Premises by Landlord in accordance with Landlord's working drawings
prepared for the construction of the Building; by way of example, and without
limiting the generality of the foregoing, Landlord's Improvements include
ceilings, lighting, and window covering systems originally installed by Landlord
and standard to the Building. Any Landlord's Improvements from time to time
modified by or on behalf of Tenant so as to no longer be standard to the
Building shall be considered Leasehold Improvements. Landlord's Improvements
shall not include any Leasehold Improvements installed by Landlord on behalf of
Tenant or a previous occupant of the Premises.

"Lease" means this document as originally signed, sealed and delivered and as
amended, from time to time.

"Leasehold Improvements" means all items generally considered to be leasehold
improvements, including, without limitation, all fixtures, equipment,
improvements, installations, alterations and additions from time to time made,
erected or installed by or on behalf of Tenant, whether by Landlord, Tenant or
any other party on behalf of Tenant or any previous occupant of the Premises,
including, without limitation, any stairways for the exclusive use of Tenant,
all fixed partitions, light fixtures, plumbing fixtures, however affixed and
whether or not movable, and all wall-to-wall carpeting other than carpeting laid
over finished floors and affixed so as to be readily removable without damage,
and all water, electrical, gas and sewage facilities, all heating, ventilating
and air-conditioning equipment and facilities exclusively serving the Premises
all telephone and other communication and information technology wiring and
cabling leading from the base building facilities and distribution panel to
facilities located in the Premises, all cabinets, cupboards, shelving and all
other items which cannot be removed without damage to the Premises; but
excluding Trade Fixtures, furniture, unattached or free-standing partitions and
equipment not in the nature of fixtures.

"Manager" means Landlord's manager for the Building who may be changed from time
to time and who is Dundee Realty Management Corp. at the date of signing this
Lease.

"Mortgagee" means Landlord's mortgagee(s) from time to time with respect to the
Lands, the Building and/or this Lease, and includes a trustee for bondholders.

"Normal Business Hours" means the hours from 8:00 a.m. to 6:00 p.m. on Monday to
Friday of each week except any statutory holiday or civic holiday in the
municipality where the Building is located.

"Operating Agreement" means any agreement or agreements between Landlord and the
owner of any lands neighbouring or contiguous to the Lands, pursuant to which
the developments and improvements on the Lands and the developments and
improvements on such neighbouring or contiguous lands are operated on a
co-ordinated basis.

"Operating Costs" has the meaning provided in Schedule 6.

"Operating Standards" means the rules, procedures and requirements as amended
and supplemented from time to time, (initially as set forth in Schedule 4 to
this Lease) governing the manner in which Tenant and others doing business in
the Building shall operate and conduct their businesses and utilize the Premises
and the Common Areas.

--------------------------------------------------------------------------------

- 5 -

"person" means any individual, corporation, partnership, trust, other legal
entity or other business association and includes a government or departmental
subdivision or agency thereof.

"Premises" means and shall be deemed to include (except where such meaning would
be clearly repugnant to the context) the space demised and all Leasehold
Improvements and Alterations therein. The space demised shall consist of the
area shown on Schedule 2 and shall be bounded by the unfinished interior
surfaces of the perimeter walls and windows, the unfinished surfaces of interior
load-bearing walls, the unfinished top of the floor slab and the unfinished
bottom of the floor slab of the floor above excluding, however, any stairs and
other areas within said boundaries which are not included in the calculation of
Rentable Area and excluding pipes, wires, ducts, conduits and other elements of
the Building systems constructed and installed by or for Landlord including,
without limitation, the HVAC Facilities but including all mechanical, electrical
and utility systems and equipment within the Premises for the exclusive use of
the Premises. If the Premises, in whole or in part, is on a multiple tenancy
floor, for the purposes of calculation of Rentable Area, the area of the
Premises shall be increased to include a pro rata portion of Unallocated Space
on the same floor(s) as the Premises, provided that Landlord will retain
exclusive control over all of the Common Areas, including Unallocated Space.

"Realty Taxes" means all real estate, municipal or property taxes (including
local improvement rates), levies, rates, duties, and assessments whatsoever
imposed upon or in respect of any real property from time to time by any
Authority, which may be levied or assessed against the Premises, the Lands and
Building, or Landlord, or the owners of the Premises, Lands and Building, and
any and all taxes which may, in the future, be levied on the Premises, the
Lands, the Building or Landlord due to its ownership thereof in lieu of realty
taxes or in addition thereto and the cost to Landlord or the owners of appealing
such levies, rates, duties and assessments. Should the Lands and Building not be
fully occupied or assessed as a commercial property for determination of Realty
Taxes in any calendar year, then Landlord shall adjust the Realty Taxes to an
amount that would have been determined if the Building and Lands were fully
occupied and assessed as a commercial property.

"Related Corporation" means a holding corporation, subsidiary corporation or
affiliate of Tenant, as each of those terms is defined in the business
corporations act or similar statute of the Province in which the Building is
located.

"Rent Commencement Date" is as defined in section 1.13 hereof.

"Rent, rent, Rental or rental" means all payments and charges payable by Tenant
pursuant to this Lease, including without limitation the Basic Rent and the
Additional Rents.

"Rentable Area", shall have the meaning provided by the Building Owner and
Managers Association ("BOMA") in its 1996 standard.

"Rental Taxes" means any tax or duty imposed upon Landlord or Tenant on or in
respect of this Lease, the payments made by Tenant hereunder or the goods and
services provided by Landlord, including but not limited to the rental of the
Premises and provision of administrative services to Tenant or to others whether
existing at the date hereof or hereinafter imposed by any Authority, including
without limitation goods and services tax, use, consumption or value added tax,
business transfer tax, retail sales tax, federal sales tax, harmonized sales
tax, excise taxes or duties, or any tax similar to any of the foregoing.

"Schedules" means the schedules appended to this Lease comprising:

  Schedule 1 – Legal Description   Schedule 2 – Floor Plan   Schedule 3 –
Definitions   Schedule 4 – Operating Standards   Schedule 5 – INTENTIONALLY
DELETED   Schedule 6 – Operating Costs   Schedule 7 – INTENTIONALLY DELETED  
Schedule 8 – Determination of Rentable Area   Schedule 9        –        
Special Provisions


--------------------------------------------------------------------------------

- 6 -

"Signs" has the meaning provided in section 7.8.

"sublease" means any transaction other than an assignment whereby any right of
use, occupancy or possession (whether exclusive, non-exclusive, permanent or
temporary) relating to the whole or any part of the Premises is conferred upon
anyone (whether immediately, conditionally or contingently) and includes but is
not limited to any sublease, sub-sublease, concession, franchise, licence
agreement or any other arrangement (such as but not limited to a management
agreement) conferring any such right of use, occupancy or possession and whether
or not Tenant is a party thereto.

"Taxpayer" means Landlord and each of the entities constituting Landlord and
each of the owners of the Building, as the case may be. In the event that the
Landlord or any of the entities constituting Landlord are not corporations
against which Capital Taxes are exigible, including general and limited
partnerships, then Taxpayer shall include any corporate owner of Landlord or any
of the entities constituting Landlord required to include in computing its
paid-up capital its share of the amounts that would be components of the paid-up
capital of Landlord if Landlord were a corporation against which Capital Taxes
are exigible.

"Tenant" includes Tenant named in this Lease and its respective heirs,
executors, administrators, successors and assigns, as the case may be.

"Tenant's Additional Share of Costs" means the amount, to be reasonably
determined by Landlord, of the increase in any of the Operating Costs which
Landlord determines is attributable to the manner of operation of Tenant's
business if in a manner dissimilar to the majority of other tenants of the
Building.

"Tenant Property" means the Trade Fixtures, chattels, merchandise and personal
effects within the Building.

"Tenant's Share" means the proportion which the Rentable Area of the Premises is
of the Total Rentable Area of the Building.

"Term" means the initial term of this Lease as set out in section 1.7 hereof,
any renewal or extension term and any overholding period.

"Total Rentable Area of the Building" means the sum of Rentable Areas for all
leaseable premises on office floors (measured in accordance with the terms
hereof) and the Rentable Area of all leaseable premises on the main floor
excluding in each case storage areas located outside of the premises.

"Toxic Substances" means any substance which is listed on the List of Toxic
Substances prescribed under the Environmental Protection Act (Canada) (as
amended from time to time, or any replacement legislation), or is designated to
be toxic or hazardous by an Authority.

"Trade Fixtures" means all items generally considered to be trade fixtures,
including, without limitation, computers, and business equipment, built-in
fridges, stoves, walk-in coolers, counters, bars, chairs, stools, tables,
banquettes, racks, or any other equipment or fixtures used by Tenant in its
business, any of which have been installed in the Premises by or on behalf of
Tenant , but notwithstanding the foregoing, shall not include any Leasehold
Improvements, any part of the electrical, plumbing, mechanical, sprinkler,
heating, ventilating or air-conditioning equipment or systems, or any floor
coverings, wall coverings or any part of the ceiling, whether or not installed
by Tenant or Landlord.

"Transfer" means any assignment, sublease, change in control, or parting with
possession, or any other transaction or occurrence (including an expropriation,
amalgamation, receivership or seizure by execution or other legal process) which
has or might have the effect of changing the identity of Tenant or the person
controlling Tenant, or, changing the identity of the person having lawful use,
occupancy or possession of the whole or any part of the Premises, whether such
change is or might be immediate, deferred, conditional, exclusive,
non-exclusive, permanent or temporary.

--------------------------------------------------------------------------------

- 7 -

"Unallocated Space" means those parts of the Building which are the elevator
lobby(s), corridors, vestibules, washrooms, janitor closets, HVAC equipment
rooms, fan closets, mechanical rooms, electrical rooms and telephone and
information technology rooms and any other such spaces within or servicing any
one floor which is a multiple tenancy floor.

"Unavoidable Delay" means any prevention, delay, stoppage or interruption in
performance due to weather conditions, strikes, lockouts, labour disputes, lack
of materials or supplies, legal or regulatory impediment, acts of God, the
occurrence of enemy or hostile action, civil commotion, fire or other casualties
or conditions, or due to any other causes beyond the reasonable control of the
party obligated to perform where the effects of such casualty or contingency are
not avoidable by the exercise of reasonable effort or foresight by such party
(but does not include insolvency, lack of funds , or other financial casualty or
contingency).

"Useable Area" shall have the meaning provided by BOMA in its 1996 standard.

"Utilities" means water, gas, fuel, electricity, telephone, telecommunications,
fibre optics and any other form of information technology systems and equipment,
waste disposal and other utilities or services or any combination thereof other
than HVAC.

--------------------------------------------------------------------------------

SCHEDULE 4

OPERATING STANDARDS

Tenant shall observe the following Operating Standards as amended, modified or
supplemented from time to time by Landlord as provided in this Lease.

1.

Appliances: The Tenant shall not permit in the Premises any cooking or the use
of any apparatus for the preparation of food or beverages (except for the use of
coffee makers, kettles, microwave ovens or refrigerators or where the Landlord
has approved of the installation of cooking facilities as part of the Tenant's
Leasehold Improvements) nor the use of any electrical apparatus likely to cause
an overloading of electrical circuits.

    2.

Obstructions: The sidewalks, entries, passages, corridors, lobbies, elevators
and staircase shall not be obstructed or used by Tenant, his agents, servants,
contractors, invitees or employees for any purpose other than ingress to and
egress from the offices. Landlord reserves entire control of the Common Area and
all parts of the Building and the Land employed for the common benefit of
Tenants.

    3.

Overloading: Tenant, his agents, servants, contractors, invitees or employees,
shall not bring in or take out, position, construct, install or move any safe,
business machine or other heavy office equipment without first obtaining the
consent in writing of Landlord. In giving such consent, Landlord shall have the
right in its sole discretion, to prescribe the weight permitted and the position
thereof, and the use and design of planks, skids or platforms to distribute the
weight thereof. All damage done to the Building by moving or using any such
heavy equipment or other office equipment or furniture shall be repaid at the
expense of Tenant. The moving of all heavy equipment or other office equipment
or furniture shall occur between 6:00 p.m. and 8:00 a.m. or any other time
consented to by Landlord and the persons employed to move the same in and out of
the Building must be acceptable to Landlord. Safes and other heavy office
equipment will be moved through the halls and corridors only upon steel bearing
plates. No deliveries requiring the use of an elevator for freight purposes will
be received into the Building or carried in the elevators, except during hours
approved by and scheduled through Landlord. Only elevators so designated by
Landlord shall be used for deliveries of workmen and materials, furniture and
other freight. Tenant shall pay, as Additional Rent, any costs incurred by
Landlord in connection with the moving of Tenant's equipment, furniture, etc.

    4.

Entry: All persons entering and leaving the Building at any time other than
during Normal Business Hours shall register in the books kept by Landlord at or
near the entrance or entrances and Landlord will have the right to prevent any
person from entering or leaving the Building unless provided with a key to the
premises to which such person seeks entrance and a pass in a form to be approved
by Landlord and provided at Tenant's expense. Any persons found in the Building
at such times without such keys or passes will be subject to the surveillance of
the employees and agents of Landlord. Landlord shall be under no responsibility
for failure to enforce this rule.

    5.

Security: Landlord may from time to time adopt appropriate systems and
procedures for the security or safety of the Building, any persons occupying,
using or entering the same, or any equipment, finishings or contents thereof,
and Tenant shall comply with Landlord's reasonable requirements relative
thereto.


--------------------------------------------------------------------------------

- 2 -

6.

Locks: Landlord may from time to time install and change locking mechanisms on
entrances to the Building, common areas thereof, and the Premises, and (unless
24 hour security is provided by the Building) shall provide to Tenant a
reasonable number of keys and replacements therefor to meet the bona fide
requirements of Tenant. In these rules "keys" include any device serving the
same purpose. Tenant shall not add to or change existing locking mechanisms on
any door in or to the Premises without Landlord's prior written consent. If
Tenant installs lock(s) incompatible with the Building master locking system:

.1               Landlord, without abatement of Rent, shall be relieved of any
obligation under the Lease to provide any service to the affected areas which
require access thereto,

.2               Tenant shall indemnify Landlord against any expense as a result
of forced entry thereto which may be required in an emergency, and

.3               Tenant shall at the end of the Term and at Landlord's request
remove such locks at Tenant's expense.

7.

Return of Keys: Tenant shall promptly return to Landlord at the end of the Term
all keys for the Building and Premises which are in possession of Tenant.

    8.

Food: Tenant shall not install or permit the installation or use of any machine
dispensing goods for sale in the Premises or the Building or permit the delivery
of any food or beverages to the Premises without the approval of Landlord or in
contravention of any regulations made by Landlord. Only persons authorized by
Landlord shall be permitted to deliver or to use the elevators in the Building
for the purpose of delivering food or beverages to the Premises. Landlord
acknowledges that Tenant, acting reasonably, will be permitted to have small
quantities of food and beverages delivered to the Premises provided such
delivery does not interfere with traffic flow to the Building and with Building
operations.

    9.

Repair, Maintenance Alterations and Improvements: Tenant shall carry out
Tenant's repair, maintenance, alterations and improvements in the Premises only
during times agreed to in advance by Landlord and in a manner which will not
interfere with the rights of other tenants in the Building and in compliance
with the Lease.

    10.

Water Fixtures: Tenant shall not use water fixtures for any purpose for which
they are not intended, nor shall water be wasted by tampering with such
fixtures. Any cost or damage resulting from such misuse by Tenant shall be paid
for by Tenant.

    11.

Personal Use of Premises: The Premises shall not be used or permitted to be used
for residential, lodging or sleeping purposes or for the storage of personal
effects or property not required for business purposes.

    12.

Animals, Bicycles: Tenant shall not bring any animals or birds into the Building
and shall not permit bicycles or other vehicles inside or on the sidewalks
outside the Building except in areas designated from time to time by Landlord
for such purposes.

    13.

Windows: Tenant shall observe Landlord's rules with respect to maintaining
window coverings at all windows in the Premises so that the Building presents a
uniform exterior appearance, and shall not install any window shades, screens,
drapes, covers or other materials or signs on or at any window in the Premises
without Landlord's prior written consent. Tenant shall ensure that window
coverings are closed on all windows in the Premises while they are exposed to
the direct rays of the sun.


--------------------------------------------------------------------------------

- 3 -

14.

Carpet Pads: In those portions of the Premises where carpet has been provided
directly or indirectly by Landlord, Tenant shall at its own expense install and
maintain pads to protect the carpet under all furniture having casters other
than carpet casters.

    15.

Nuisance: Tenant shall not perform any acts or carry on any practice which may
damage the Building or the Common Areas or be a nuisance to any tenant in the
Building.

    16.

Installations: Tenant shall not mark, drill into, bore or cut or in any way
damage or deface the walls, ceilings, or floors of the Premises. No wires,
pipes, conduits, telephonic, telegraphic, electronic wire service, information
technology equipment or other connections shall be installed in the Premises
without the prior written approval of Landlord.

    17.

Contaminants: Tenant shall not permit any Discharge to occur in or about the
Building or the Premises and shall not use or permit any Contaminant to be
brought into the Building or the Premises.

    18.

Deliveries: Tenant shall ensure that deliveries of materials and supplies to the
Premises are made through such delivery facilities, entrances, elevators and
corridors and at such times as may from time to time be designated by Landlord,
and shall promptly pay or cause to be paid to Landlord the cost of repairing any
damage in the Building caused by any person making such deliveries.

    19.

Furniture and Equipment: Tenant shall ensure that furniture, fixtures,
furnishing and equipment being moved into or out of the Premises is moved
through such delivery facilities, entrances, elevators and corridors and at such
times as may from time to time be designated by Landlord, and by movers or a
moving company approved by Landlord, and shall promptly pay or cause to be paid
to Landlord the cost of repairing any damage in the Building caused thereby.

    20.

Solicitations: Landlord reserves the right to restrict or prohibit canvassing,
soliciting or peddling in the Building.

    21.

Refuse: Tenant shall place all refuse in proper receptacles provided by Tenant
at its expense in the Premises or in receptacles (if any) provided by Landlord
for the Building, and shall keep sidewalks and driveways outside the Building,
and lobbies, corridors, stairwells, ducts and shafts of the Building, free of
all refuse.

    22.

Dangerous, Immoral or Hazardous Activities: Tenant shall not make any use of the
Premises which involves the danger of injury to any person, nor shall the same
be used for any immoral purpose or to commit any act of waste or damage to any
part of the Premises or to use any part of the Premises so as to constitute a
hazard.

    23.

Proper Conduct: Tenant shall not conduct itself in any manner which is
inconsistent with the character of the Building which will impair the comfort
and convenience of other tenants in the Building. Such prohibited conduct shall
include the playing of loud music and the placing of anything in Common Areas.

    24.

Employees, Agents and Invitees: In these Operating Standards, Tenant includes
the employees, agents; invitees and licensees of Tenant and others permitted by
Tenant to use or occupy the Premises.


--------------------------------------------------------------------------------

- 4 -

25.

Parking: Landlord, from time to time, may prohibit Tenant, Tenant's employees
and Tenant's suppliers and others making deliveries to or receiving shipments
from the Premises from parking anywhere within the Building. If Landlord
designates Tenant parking areas in the Building, Tenant shall park its vehicles
and shall cause its employees to park their vehicles only in such designated
parking areas. Tenant shall furnish Landlord, upon request, with the current
license numbers of all vehicles owned or used by Tenant or its employees and
Tenant thereafter shall notify Landlord of any changes in such numbers within 5
days after the occurrence thereof. In the event of failure of Tenant or its
employees to park their vehicles in such designated parking areas, Tenant shall
forthwith on demand pay to Landlord, as additional rent, the sum of $30 per day
per each car so parked. Landlord reserves the right to impose reasonable charges
upon any person (including the general public) for the use of any parking
facilities which may from time to time form a part of the Building.


--------------------------------------------------------------------------------

SCHEDULE 5

CONSTRUCTION SCHEDULE

INTENTIONALLY DELETED

--------------------------------------------------------------------------------

SCHEDULE 6

OPERATING COSTS

"Operating Costs" means the total direct and indirect cost and expense, without
duplication, incurred or accrued whether by Landlord or by others on behalf of
Landlord and allocated or attributed by Landlord to the discharge of its
obligations under this Lease and with respect to the ownership, administration,
operation, management, maintenance, improvement, insuring, cleaning,
supervision, rebuilding, replacement and repair of the Lands and Building,
including without limiting the generality of the foregoing the total annual cost
and expense of:

1.

insurance maintained by Landlord with respect to the ownership and operation of
the Lands and the Building including without limitation the cost of insuring the
Building and the Lands with such forms of coverage and in such amounts as
Landlord, or its Mortgagees may, from time to time determine, including, without
limitation, costs and premiums paid for insurance against any and all risks of
physical loss or damage to property of Landlord on a replacement cost basis,
boiler, pressure vessels, air-conditioning equipment and miscellaneous
electrical apparatus insurance on a broad form blanket coverage repair and
replacement basis, loss of insurable gross profits and loss of rental income
attributable to all perils reasonably insured against by Landlord or commonly
insured against by prudent landlords, third party liability hazards including
exposure to personal injury, bodily injury and property damage on an occurrence
basis including insurance for all contractual obligations and covering also
actions of all authorized employees, subcontractors and agents while working on
behalf of Landlord, environmental insurance and any other forms of insurance as
Landlord or its Mortgagees may reasonably require from time to time for
insurable risks and in amounts against which a prudent owner of a comparable
office building in the municipality would protect himself and for clarity, all
deductible amounts shall be considered to be a cost of insurance;

    2.

warranties and guarantees;

    3.

complete maintenance and janitorial service for the Building and Lands,
including snow removal, window cleaning, garbage and waste collection and
disposal, the cost of operating and maintaining any merchandise holding and
receiving areas and truck docks, and the cost of interior and exterior
landscaping;

    4.

elevator maintenance, lighting, public and private Utilities, together with the
cost of energy management programmes and the cost of maintaining any signs
considered by Landlord to be part of the Common Areas;

    5.

policing and supervision;

    6.

salaries, termination and severance costs of all personnel employed or
contracted from outside contractors to carry out management, administration,
supervision, maintenance and service operations, (including contributions
towards usual fringe benefits, unemployment insurance, pension plan
contributions and similar contributions), and to the extent such personnel are
not engaged full time to perform such management, administration, supervision,
maintenance and service operations, then only such portion of their salaries as
is attributable to such on-site performance;

    7.

the rental of any equipment and signs, and the cost of building supplies, used
by Landlord in the maintenance and operation of the Lands and the Building;


--------------------------------------------------------------------------------

- 2 -

8.

HVAC Cost;

    9.

repair, maintenance and operation of the Lands and the Building and all
Utilities and the repair, replacement, maintenance and operation of the
mechanical, electrical, plumbing, information technology, heating and
air-conditioning equipment and systems appurtenant thereto and the cost of
complying with Environmental Law with respect to the Lands and the Building;

    10.

the total cost and expense of operating, maintaining and repairing parking
garages and parking areas;

    11.

all business taxes, if any, from time to time payable by Landlord, on account of
its ownership or operation of the Lands and Building but excluding income tax of
Landlord;

    12.

legal fees as reasonably attributable to the daily operation of the Lands and
Building but excluding legal fees for lease enforcement and leasing of the Lands
and Building;

    13.

all fees and expenses incurred by Landlord in connection with actions taken by
Landlord to appeal Realty Tax assessments for the Lands and Building;

    14.

accounting and computing services and audit fees in connection with the
calculations and tabulations of amounts referred to in this Lease;

    15.

internet services provided for the Building including websites and other
information and communication services and facilities available to tenants;

    16.

security services, if any, undertaken by or on behalf of Landlord;

    17.

depreciation and amortization of capital costs as determined in accordance with
generally accepted accounting principles for:

.1               the costs related to all maintenance and cleaning equipment and
Landlord's Utility meters;

.2               the costs incurred for all other fixtures, furniture,
replacement of finishes in the Common Areas, equipment, and facilities serving
the Building;

.3               the costs, together with Interest, of equipment modification or
improvements of the Building and all upgrading and retrofitting of all Building
systems, facilities and equipment, including all mechanical, electrical,
plumbing and life safety systems, amortized over their useful life, as
determined by Landlord;

.4               the costs incurred by Landlord in complying with any laws
including Environmental Laws pertaining to the operation of the Lands and
Building, and all costs incurred pursuant to section 7.2.2 to 7.2.5 inclusive
hereof together with Interest; and

.5               any costs relating to the provision, replacement and upgrading
of aerials, antennae, cables, machinery, equipment, installations, and other
forms of communications and information technology systems and equipment which
are available for use by tenants of the Building;

18.

operation, maintenance and repair of the equipment and facilities referred to in
subsection 17.5;


--------------------------------------------------------------------------------

- 3 -

19.

Capital Tax including Capital Tax for the Building;

    20.

General Building Expense;

    21.

all costs related to the furnishing, equipping, staffing and operation of a
regional or on-site administrative office serving the Building, including the
fair rental value (having regard to rentals prevailing from time to time for
similar space) of space occupied by the employees or contractors of Landlord or
an outside contractor for day to day management, administrative and supervisory
purposes relating to the Building. In the case of a regional office, the costs
will be apportioned among the buildings served by it on a pro rata basis.

    22.

a management and administration fee which shall be an amount equal to the
greater of 4% of Gross Revenue from the Building and 15% of the foregoing costs,
including the cost of Utilities;

   

The foregoing list of specific items is intended to be representative rather
than exhaustive and shall not limit in any manner the scope of the introductory
general language of the definition.

   

If Landlord decides not to charge the full amount of any one or more of the
foregoing costs and expenses in the year in which it is incurred, then any such
uncharged portions may be charged in any subsequent years and there shall be
included, interest at the Interest Rate on the uncharged portion of such costs
and expenses from time to time outstanding. Indirect and offsite costs shall be
determined and allocated by Landlord to Operating Costs in accordance with the
provisions of this Lease. Where any amount, cost or expense is to be determined,
allocated, apportioned or attributed under any provision of this Lease, Landlord
shall do so and shall act reasonably in determining and applying criteria which
are relevant to doing so and Landlord may retain engineering, accounting, legal
and other professional consultants to assist and advise in doing so. If the
Lands and Buildings contain a combination of office, retail or residential
components then Landlord shall allocate Operating Costs between the various
components depending upon Landlord's determination of the amounts attributable
to each component.

   

If the Building is not fully occupied for any period within the Term, the
Operating Costs which vary with the level of occupancy of the Building (for
example, the cost of janitorial services) may be adjusted by Landlord to reflect
full occupancy.

   

Operating Costs shall not include the following, except to the extent set out
above:

.1               additions and major structural improvements to the Building,

.2               repair and replacement resulting from inferior or deficient
workmanship, materials or equipment in the initial construction of the Building
for which Landlord is actually reimbursed,

.3               ground rent (if any), and interest on and principal retirement
of Mortgages and capital cost allowance on the building structure comprised in
the Building,

.4               repair and replacement for which Landlord is reimbursed by
insurers,

.5               tenant improvements and leasing commissions, and

.6               the cost of painting, decorating, or of providing special
cleaning services for any occupant of any space in the Building, other than the
Premises.

--------------------------------------------------------------------------------

SCHEDULE 7

GUARANTEE AND INDEMNITY

INTENTIONALLY DELETED

--------------------------------------------------------------------------------

SCHEDULE 8

DETERMINATION OF RENTABLE AREA

DETERMINATION OF SQUARE FEET IN THE PREMISES

Office Space - Single-Tenancy Floors: The number of Square Feet in the Premises
on a single tenancy floor in the Building (if any), whether above or below
grade, shall be calculated from dimensioned Architect's drawings to the inside
face of the glass in the permanent exterior walls (whether or not the glass
extends to the floor) or to the inside finish of those walls which contain no
glass. It shall include all space within exterior building walls except for
stairs (other than stairs exclusively serving a tenant occupying offices on more
than one floor), elevator shafts, flues, pipe shafts, vertical ducts, and other
vertical risers which penetrate the floor and their enclosing walls. No
deduction shall be made for washrooms, janitor closets, air conditioning rooms,
fan closets, mechanical rooms, or for electrical or telephone rooms within and
servicing only that floor or servicing a single tenant on more than one floor,
or for any other rooms, corridors, or areas available to the tenant on that
floor for its use, furnishings or personnel, or for any columns located wholly
or partially within the space, or for any enclosures around the periphery of the
Building used for the purpose of cooling, heating or ventilating.

Office Space - Multiple-Tenancy Floors: The number of square feet in the
Premises on a multiple tenancy floor in the Building (if any), whether above or
below grade, shall be calculated from dimensioned Architect's drawings to the
inside face of the glass in permanent exterior walls as described above for a
single-tenancy floor or to the inside finish of permanent exterior building
walls which contain no glass, to the face of permanent interior walls and to the
centre line of demising partitions and shall also include a pro rata portion of
the Unallocated Space on the same floor(s) as the Premises. No deduction shall
be made for any column, located wholly or partially within the rentable space,
or for any enclosures around the periphery of the Building used for the purpose
of cooling, heating or ventilating.

Retail Space: The number of square feet of retail space in the Premises (if
any), whether above or below grade, shall be calculated from dimensioned
Architect's drawings to the inside face of permanent exterior walls, to the face
of permanent interior walls, to the centre line of demising partitions, and to
the centre line of a pre-determined lease line (usually referred to as the
storefront line) in the case of retail space facing onto either an interior
public wall or corridor or onto a public street or lane. No deduction shall be
made for vestibules inside the permanent exterior building walls or inside the
pre-determined lease line, or for any columns located wholly or partially within
the rentable space.

Certification by Architect: If, as the result of a certification or
re-certification by the Architect of the number of Square Feet in the Premises,
there is to be a proportionate adjustment of Rent and of other Tenant charges
which are based upon the Rentable Area of the Premises, such adjustment shall be
made and become effective on: (a) the Commencement Date if certified in the
first year of the Term; and (b) the first day of the month following the date of
the certification or recertification by the Architect if certified or
re-certified after the end of the first year of the Term.

If Tenant shall require a certification or re-certification by the Architect of
the number of Rentable Area of the Premises at any time prior to or during the
Term, Tenant will pay for the cost of same. Prior to any such certification or
re-certification Tenant shall agree in writing on Landlord's form to the exact
cost thereof.

--------------------------------------------------------------------------------

SCHEDULE 9

SPECIAL PROVISIONS

1.

Fixturing Period (Early Occupancy): Tenant shall be permitted to occupy the
Premises during the period (the "Fixturing Period") commencing on the later of
(a) the date Landlord completes Landlord’s Work and (b) the date Tenant executes
and delivers this Lease in form acceptable to Landlord and expiring on the date
immediately preceding the Commencement Date, in order to complete Tenant's Work
at Tenant's sole risk and expense and when complete, to commence its business
operations. During the Fixturing Period all of the terms and conditions of this
Lease, except for payment of Basic Rent, Realty Taxes, Operating Costs,
Utilities and janitorial services shall be in full force and effect. Tenant
shall reimburse Landlord for the cost of any Additional Services provided during
the Fixturing Period.

     

If Landlord is delayed for any reason in delivering possession of the Premises,
then the commencement of the Fixturing Period and the Commencement Date and the
Term expiration date shall be adjusted by a time period equivalent to such
delay, and Landlord shall not be liable for any loss or damage resulting from
such delay. Notwithstanding anything to the contrary, at Landlord's sole option,
the commencement of the Fixturing Period and the Commencement Date shall not be
adjusted for any delays resulting from Tenant's failure to execute and deliver
the Lease in a timely fashion.

      2.

Tenant's Work: Tenant's Work (to be performed by Tenant at its sole risk and
cost) shall consist of constructing the office improvements and doing all work
required to open for business, all in accordance with this Lease, Landlord's
criteria and standards for the Building and in strict accordance with plans and
specifications to be submitted by Tenant in a timely fashion and approved by
Landlord before the commencement of any Tenant's Work. Prior to commencing any
Tenant's Work, Tenant shall provide Landlord with an insurance certificate from
its contractor's insurer in form acceptable to Landlord confirming builder's
risk and public liability coverage in an amount not less than five million
($5,000,000) dollars per occurrence and evidence that all required building and
municipal permits and authorizations, if required, have been obtained.

      3.

Landlord's Work: Provided this Lease has been executed and delivered by Tenant
in form acceptable to Landlord and Tenant is not in default hereof, Landlord
shall carry out, at its sole cost, the below-noted work to the Premises (the
"Landlord's Work") within ten (10) business days following execution of this
Lease by Landlord, subject to Unavoidable Delay and delays caused by Tenant:

      (a)

Paint the Premises in a colour chosen by Tenant, including patching, repairing,
and painting any holes in the walls and cracks in the drywall;

      (b)

Repair the water damage around the windows and re-seal the interior of the
window if required; and

      (c)

Steam clean the carpet.

     

Tenant acknowledges that Landlord’s Work will be performed using Landlord’s
standard samples. Upon completion of Landlord’s Work, Landlord shall provide,
and Tenant shall accept, the Premises in "as-is" condition.

      4.

Option to Extend: So long as:

      (a)

this Lease has been executed and delivered by Tenant in form acceptable to
Landlord;

      (b)

Tenant is not and has not been in default under this Lease;

      (c)

no Transfer affecting Tenant, the Premises or this Lease has occurred;


--------------------------------------------------------------------------------

- ii -

  (d)

Tenant is itself occupying the entire Premises; and

        (e)

Tenant gives to Landlord written notice of its intention to extend the Term of
this Lease not more than twelve (12) months nor less than nine (9) months prior
to the expiry of the Term;


then Tenant shall have the right to extend the Term of this Lease for one
further period of five (5) years upon the same terms and conditions as contained
in this Lease except as otherwise expressly provided herein and except that
there shall be no further right of extension or renewal, no rent concessions, no
Landlord's Work required, no fixturing period and no tenant allowance or any
other amount payable by Landlord to Tenant, and annual Basic Rent shall be equal
to the fair market annual Basic Rent for the Premises as agreed upon by the
parties having regard to the finished condition of the Premises at the time of
extension and having regard to then applicable basic rental levels for similar
premises for a similar term in the Building. The parties shall make all
reasonable efforts to reach agreement as to the fair market annual Basic Rent
for the extension term not less than three months prior to the commencement of
the extension term, and failing such agreement, fair market annual Basic Rent
for the extension term shall be fixed by three arbitrators, one to be chosen by
each of Landlord and Tenant and the third to be chosen by the two arbitrators
nominated by Landlord and Tenant pursuant to the provisions of the Arbitration
Act of the province in which the Building is situate, and the decision of such
Board of Arbitration shall be final and binding upon the parties and the cost of
such arbitration shall be borne equally by the parties and, except as otherwise
provided for herein, the provisions of such Arbitration Act shall apply. Pending
the award of the Board of Arbitration, Basic Rent shall continue at the same
rate as before and all necessary adjustments shall be made upon release of the
award.

   

If Landlord so elects, Tenant shall execute Landlord's then current form of
lease amending agreement or lease, as determined by Landlord, to give effect to
such extension of the Term.

    5.

Directory Board and Identification Signage: Landlord will, at Tenant’s cost, add
Tenant's name to the existing tenant directory board located on the main floor
of the Building and install Landlord's standard identification signage in a
location to be determined by Landlord on or adjacent to the exterior of the
entrance door to the Premises.


--------------------------------------------------------------------------------